Exhibit 10.1

 

 

 

 

LOGO [g310980ex10acov_logo.jpg]

CREDIT AGREEMENT

dated as of

August 26, 2011,

among

CABOT CORPORATION,

and

Certain of its Subsidiaries,

as Borrowers,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC, and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners,

CITIBANK, N.A.,

as Syndication Agent

and

BANK OF AMERICA, N.A., and

MIZUHO CORPORATE BANK, LTD.,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions

     1   

SECTION 1.01

  Defined Terms      1   

SECTION 1.02

  Classification of Loans and Borrowings      22   

SECTION 1.03

  Terms Generally      22   

SECTION 1.04

  Accounting Terms; GAAP      23   

ARTICLE II The Credits

     23   

SECTION 2.01

  Commitments; Existing Letters of Credit      23   

SECTION 2.02

  Loans and Borrowings      24   

SECTION 2.03

  Requests for Revolving Borrowings      25   

SECTION 2.04

  Determination of Dollar Amounts      26   

SECTION 2.05

  Swingline Loans      26   

SECTION 2.06

  Letters of Credit      27   

SECTION 2.07

  Funding of Borrowings      31   

SECTION 2.08

  Interest Elections      32   

SECTION 2.09

  Termination and Reduction of Commitments      34   

SECTION 2.10

  Repayment of Loans; Evidence of Debt      34   

SECTION 2.11

  Prepayment of Loans      35   

SECTION 2.12

  Fees      36   

SECTION 2.13

  Interest      37   

SECTION 2.14

  Alternate Rate of Interest      38   

SECTION 2.15

  Increased Costs      39   

SECTION 2.16

  Break Funding Payments      40   

SECTION 2.17

  Taxes      41   

SECTION 2.18

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      45   

SECTION 2.19

  Mitigation Obligations; Replacement of Lenders      47   

SECTION 2.20

  Defaulting Lenders      48   

SECTION 2.21

  Expansion Option      49   

SECTION 2.22

  Judgment Currency      51   

SECTION 2.23

  Designated Borrowers      52   

ARTICLE III Representations and Warranties

     53   

SECTION 3.01

  Organization; Powers      53   

SECTION 3.02

  Authorization; Enforceability      53   

SECTION 3.03

  Governmental Approvals; No Conflicts      54   

SECTION 3.04

  Financial Condition; No Material Adverse Change      54   

SECTION 3.05

  Litigation and Environmental Matters      54   

SECTION 3.06

  Compliance with Laws and Agreements; No Default      55   

SECTION 3.07

  Investment Company Status; Margin Regulations      55   

SECTION 3.08

  Taxes      55   

SECTION 3.09

  ERISA      55   

SECTION 3.10

  Disclosure      56   

SECTION 3.11

  Subsidiaries      56   

 

i



--------------------------------------------------------------------------------

SECTION 3.12

  Representations as to Foreign Obligors      56   

SECTION 3.13

  Use of Proceeds      57   

SECTION 3.14

  OFAC      57   

ARTICLE IV Conditions

     57   

SECTION 4.01

  Effective Date      57   

SECTION 4.02

  Each Credit Event      59   

SECTION 4.03

  Initial Credit Event for each Additional Borrower      59   

ARTICLE V Affirmative Covenants

     60   

SECTION 5.01

  Financial Statements and Other Information      60   

SECTION 5.02

  Notices of Material Events      61   

SECTION 5.03

  Existence; Conduct of Business      62   

SECTION 5.04

  Payment of Obligations      62   

SECTION 5.05

  Maintenance of Properties; Insurance      62   

SECTION 5.06

  Books and Records; Inspection Rights      63   

SECTION 5.07

  Compliance with Laws      63   

SECTION 5.08

  Use of Proceeds      63   

ARTICLE VI Negative Covenants

     63   

SECTION 6.01

  Liens      63   

SECTION 6.02

  Fundamental Changes      65   

SECTION 6.03

  Investments, Loans, Advances, Guarantees and Acquisitions      66   

SECTION 6.04

  Transactions with Affiliates      66   

SECTION 6.05

  Financial Covenants      66   

SECTION 6.06

  Organization Documents      66   

SECTION 6.07

  Use of Proceeds      66   

ARTICLE VII Events of Default

     66   

ARTICLE VIII The Administrative Agent

     69   

ARTICLE IX Guaranty

     71   

ARTICLE X Miscellaneous

     72   

SECTION 10.01

   Notices      72   

SECTION 10.02

   Waivers; Amendments      73   

SECTION 10.03

   Expenses; Indemnity; Damage Waiver      74   

SECTION 10.04

   Successors and Assigns      76   

SECTION 10.05

   Survival      79   

SECTION 10.06

   Counterparts; Integration; Effectiveness      79   

SECTION 10.07

   Severability      80   

SECTION 10.08

   Right of Setoff      80   

SECTION 10.09

   Governing Law; Jurisdiction; Consent to Service of Process      80   

SECTION 10.10

   WAIVER OF JURY TRIAL      81   

SECTION 10.11

   Headings      81   

SECTION 10.12

   Confidentiality      81   

SECTION 10.13

   Interest Rate Limitation      82   

SECTION 10.14

   USA PATRIOT Act      83   

 

-ii-



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 1.01A – Existing Letters of Credit

Schedule 2.01 – Commitments

Schedule 2.23 – Designated Borrowers

Schedule 6.01 – Existing Liens

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of U.S. Tax Certificates

Exhibit C – Form of Designated Borrower Request and Assumption Agreement

Exhibit D – Form of Designated Borrower Notice

Exhibit E – Mandatory Cost

Exhibit F – Form of Compliance Certificate

Exhibit G – Form of Increasing Lender Supplement – Existing Lender

Exhibit H – Form of Augmenting Lender Supplement – New Lender

 

-iii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of August 26, 2011, among CABOT
CORPORATION, a Delaware corporation (the “Company”), certain Subsidiaries of the
Company from time to time party hereto pursuant to Section 2.23 (each, a
“Designated Borrower” and, together with the Company, the “Borrowers” and each,
a “Borrower”), the LENDERS from time to time party hereto, and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition”, by any Person, means the acquisition by such Person (other than a
transaction that would be classified as a capital expenditure in accordance with
GAAP), in a single transaction or in a series of related transactions, of all or
any substantial portion (constituting a separate business unit) of the assets of
another Person or at least a majority of the Equity Interests with ordinary
voting power of another Person, in each case whether or not involving a merger
or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.

“Act” has the meaning assigned to such term in Section 10.14.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (a) (i) the LIBO Rate for such Interest
Period multiplied by (ii) the Statutory Reserve Rate, plus, without duplication
(b) in the case of Revolving Loans made by a Lender from its office or branch in
the United Kingdom, the Mandatory Cost.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its
subsidiaries and Affiliates), in its capacity as administrative agent for the
Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

1



--------------------------------------------------------------------------------

“Agreed Currencies” means (a) U.S. Dollars, (b) Euro, (c) Pounds Sterling,
(d) Swiss Francs, (e) Australian Dollars, (f) Japanese Yen, (g) Canadian
Dollars, (h) Singapore Dollars and (i) any other Foreign Currency acceptable to
all of the Lenders.

“Agreement” has the meaning assigned to such term in the preamble.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%, and (c) the Adjusted LIBO Rate for a
one (1) month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%; provided that, for purposes of
this definition, the Adjusted LIBO Rate for any Business Day shall be based on
the rate appearing on the Reuters Screen LIBOR01 (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in U.S. Dollars in the London interbank market) at approximately 11:00
a.m. London time on such Business Day. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.

“Applicable Foreign Obligor Documents” has the meaning assigned to such term in
Section 3.12(a).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Credit Exposure then in effect, giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Revolving Loan, or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurocurrency Spread” or “Facility Fee Rate”, as
the case may be, based upon the ratings by Moody’s and S&P, respectively,
applicable on such date to the Index Debt:

 

Tier

  

Rating

   Eurocurrency
Spread     ABR Spread     Facility Fee
Rate  

I

   ³ A2 / A      0.650 %      0 %      0.100 % 

II

   < A2 / A and ³ A3 / A-      0.875 %             0 %      0.125 % 

 

-2-



--------------------------------------------------------------------------------

III

   < A3 / A- and ³ Baa1 / BBB+                0.975 %      0 %     
           0.150 % 

IV

   < Baa1 / BBB+ and ³ Baa2 / BBB      1.050 %                    0.050 %     
0.200 % 

V

   £ Baa3 / BBB-      1.125 %      0.125 %      0.250 % 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Tier V; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Tiers, the Applicable Rate shall be based on
the higher of the two ratings unless one of the two ratings is two or more Tiers
lower than the other, in which case the Applicable Rate shall be determined by
reference to the Tier next above that of the lower of the two ratings; and
(iii) if the ratings established or deemed to have been established by Moody’s
and S&P for the Index Debt shall be changed (other than as a result of a change
in the rating system of Moody’s or S&P), such change shall be effective as of
the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Company to the Agent and the Lenders pursuant to Section 5.01 or otherwise. Each
change in the Applicable Rate shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s or S&P
shall change, or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, the Company and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

“Applicant Borrower” has the meaning assigned to such term in Section 2.23(b).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” means, collectively, J.P. Morgan Securities LLC and Citigroup Global
Markets Inc., in their capacity as Joint Lead Arrangers and Joint Bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.21(a).

 

-3-



--------------------------------------------------------------------------------

“Australian Dollars” means the lawful currency of Australia.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” and “Borrowers” each has the meaning assigned to such term in the
preamble.

“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by the Company, for itself or on behalf of a
Designated Borrower, for a Revolving Borrowing in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in the applicable Agreed Currency in the London interbank
market or (other than in respect of Borrowings denominated in U.S. Dollars or
Euro) the principal financial center of such Agreed Currency, and (b) when used
in connection with a Eurocurrency Loan denominated in Euro, the term “Business
Day” shall also exclude any day on which the TARGET payment system is not open
for the settlement of payments in Euro.

“Canadian Dollars” means the lawful currency of Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount

 

-4-



--------------------------------------------------------------------------------

of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Change in Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding members of the Cabot
family, any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of twenty-five percent (25%) or more of the
equity securities of the Company entitled to vote for members of the board of
directors or equivalent governing body of the Company on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or

(b) during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Change in Law” means (a) the adoption of any law, rule, regulation, or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or by any applicable lending office of such Lender
or the Issuing Bank) with any request, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof, and (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States of America or foreign regulatory authorities, in each case under
Basel III, shall in each case be deemed to be a “Change in Law” regardless of
the date enacted, adopted, issued or implemented.

 

-5-



--------------------------------------------------------------------------------

“Charges” has the meaning assigned to such term in Section 10.13.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04, and (c) increased from time to time pursuant
to Section 2.21. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. The initial aggregate amount
of the Lenders’ Commitments is $550,000,000.

“Company” has the meaning assigned to such term in the preamble.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.

“Computation Date” has the meaning assigned to such term in Section 2.04.

“Consolidated” or “consolidated” means, with reference to any term defined
herein, that term as applied to the accounts of the Company and its
Subsidiaries, consolidated in accordance with GAAP.

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus (a) without duplication, to the extent deducted from
revenues in determining such Consolidated Net Income, (i) Consolidated Interest
Charges, (ii) the provision for federal, state, local and foreign income taxes
payable, (iii) depreciation expense, (iv) amortization expense, and (v) other
non-cash charges, minus (b) to the extent included in such Consolidated Net
Income, all non-cash income or gains (including income tax benefits), all
calculated for the Company and its Subsidiaries in accordance with GAAP on a
consolidated basis.

“Consolidated Interest Charges” means, with reference to any period, for the
Company and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis (without duplication) for such period, the sum of all
interest, premium payments, debt discount, fees, charges and related expenses of
the Company and its Subsidiaries in connection with borrowed money (including
capitalized interest and other fees and charges incurred under any
Securitization Transactions) or in connection with the deferred purchase price
of assets, in each case to the extent treated as interest in accordance with
GAAP.

“Consolidated Interest Coverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated EBITDA for the Reference Period ended on
such date to (b) the cash portion of Consolidated Interest Charges for the
Reference Period ended on such date.

 

-6-



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) Consolidated Total Debt as of such date to (b) Consolidated
EBITDA for the Reference Period ended on such date.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period.

“Consolidated Tangible Net Worth” means, as of any date, (i) the consolidated
stockholders’ equity of the Company as of such date (calculated excluding
adjustments to translate foreign assets and liabilities for changes in foreign
exchange rates made in accordance with Financial Accounting Standards Board
Statement Nos. 52 and 133), minus (ii) to the extent reflected in determining
such consolidated stockholders’ equity as of such date, the amount of Intangible
Assets of the Company and its Subsidiaries on a consolidated basis.

“Consolidated Total Debt” means, as of any date of determination, the
outstanding principal amount as of such date of all Indebtedness of the Company
and its Subsidiaries on a consolidated basis.

“Consolidated Total Tangible Assets” means the aggregate amount of all assets of
the Company and its Subsidiaries on a consolidated basis other than Intangible
Assets.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days after the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified any Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular

 

-7-



--------------------------------------------------------------------------------

default, if any) to funding cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
(3) Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has, or has a Lender
Parent that has, become the subject of a Bankruptcy Event.

“Designated Borrower” has the meaning assigned to such term in the preamble.

“Designated Borrower Notice” has the meaning assigned to such term in
Section 2.23(b).

“Designated Borrower Request and Assumption Agreement” has the meaning assigned
to such term in Section 2.23(b).

“Designated Jurisdiction” means any of Burma/Myanmar, Cuba, Iran, Libya, North
Korea, Sudan or any other country or territory to the extent that such country
or territory itself is the subject of any Sanction.

“Disclosed Litigation” has the meaning assigned to such term in Section 3.05(a).

“Dollar Amount” of any currency at any date means (a) if such currency is U.S.
Dollars, the amount of such currency, or (b) if such currency is a Foreign
Currency, the equivalent in such currency of U.S. Dollars, calculated on the
basis of the Exchange Rate for such currency on or as of the most recent
Computation Date provided for in Section 2.04.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to pollution
and the protection of the environment, or the release of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

-8-



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equivalent Amount” of any currency with respect to any amount of U.S. Dollars
at any date means the equivalent in such currency of such amount of U.S.
Dollars, calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m. London time on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
subsections (b) and (c) of Section 414 of the Code (and, solely for the purposes
of Section 412 of the Code, including subsections (m) and (o) of Section 414 of
the Code).

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Multiemployer Plan of an “accumulated funding deficiency” (as
defined in Sections 412 and 431 of the Code or Sections 302 and 304 of ERISA),
whether or not waived, or the determination that any Multiemployer Plan is in
either “endangered status” or “critical status” (as defined in Section 432 of
the Code or Section 305 of ERISA), or the failure of any Plan that is not a
Multiemployer Plan to satisfy the minimum funding standards of Sections 412 and
430 of the Code or Sections 302 and 303 of ERISA, or the determination that any
Plan that is not a Multiemployer Plan is in “at-risk” status (as defined in
Section 430(i) of the Code or Section 303(i) of ERISA) or the imposition of any
lien on any Borrower or any of its ERISA Affiliates pursuant to Section 430(k)
of the Code or Section 303(k) of ERISA; (c) the filing pursuant to
Section 412(c) of the Code or Section 303(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by any Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by any Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan; (g) the receipt by any Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (h) the withdrawal by any Borrower or any ERISA Affiliate from a Plan
subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA); (i) the
engagement by any Borrower or any ERISA Affiliate in a transaction that could
reasonably be expected to be subject to Section 4069 or Section 4212(c) of
ERISA; (j) the engagement by any Borrower in a non-exempt “prohibited
transaction” (as defined under Section 406 of ERISA or Section 4975 of the Code)
or a breach of a fiduciary duty under ERISA that could reasonably be expected to
result in

 

-9-



--------------------------------------------------------------------------------

liability to the Company or any Subsidiary; (k) notification by the IRS of the
failure of any Plan (and any related trust) that is intended to be qualified
under Sections 401 and 501 of the Code to be so qualified; (l) the commencement,
existence or threatening of a claim, action, suit or audit or other regulatory
examination with respect to any Plan, other than a routine claim for benefits;
or (m) the occurrence of an event with respect to any employee benefit plan
described in Section 3(2) of ERISA that results in the imposition of an excise
tax or any other liability on any Borrower or of the imposition of a Lien on the
assets of any Borrower.

“Euro” or “€” means the single currency of the participating member states of
the European Union.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to each Borrower and each Lender.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into U.S. Dollars, as set
forth at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical
average of the spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of U.S. Dollars with such Foreign Currency, for delivery two
(2) Business Days later; provided, that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
June 2, 2010, by and among the Company, the other borrowers party thereto, the
lenders party thereto and Bank of America, N.A., as administrative agent.

“Existing Letters of Credit” means, collectively, the Letters of Credit listed
on Schedule 1.01A.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to any Borrower under any Loan Document,
any of the following Taxes imposed on or with respect to a Recipient: (a) income
or franchise Taxes imposed on (or measured by) its overall net income (however
denominated) by the United States of America, or by the jurisdiction (or any
political subdivision thereof) under the laws of which

 

-10-



--------------------------------------------------------------------------------

such Recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located,
(b) any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which any Borrower is
located, (c) in the case of a Lender (other than an assignee pursuant to a
request by any Borrower under Section 2.19(b)), any withholding Taxes resulting
from any law in effect (including FATCA) on such date such Lender becomes a
party to this Agreement (or designates a new lending office) or is attributable
to such Lender’s failure to comply with Section 2.17(f), except solely to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from any Borrower with respect to such withholding Taxes pursuant to
Section 2.17(a) and (d) any penalties and interest on the foregoing.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means, with respect to any Borrower, the chief financial
officer, principal accounting officer, treasurer or controller of such Borrower.

“Foreign Currencies” means Agreed Currencies other than U.S. Dollars.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Obligor” means a Designated Borrower that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or
such other principles as may be approved by a significant segment of the
accounting profession in the United States of America, that are applicable to
the circumstances as of the date of determination, consistently applied, or if
the Company adopts the International Financial Reporting Standards (“IFRS”),
IFRS, consistently applied.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising

 

-11-



--------------------------------------------------------------------------------

executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or any
security for the payment thereof, (b) to purchase or lease property, securities
or services for the purpose of assuring the holder of such Indebtedness of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increasing Lender” has the meaning assigned to such term in Section 2.21(a).

“Incremental Term Loan” has the meaning assigned to such term in
Section 2.21(a).

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.21(e).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business and payable in accordance
with customary practices), (f) all Indebtedness (excluding prepaid interest
thereon) of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed or is limited in recourse, (g) all
Guarantees by such Person of Indebtedness of another Person, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (j) all obligations, contingent or otherwise, of such Person in

 

-12-



--------------------------------------------------------------------------------

respect of bankers’ acceptances, and (k) the outstanding principal amount of any
Securitization Transaction of such Person, after taking into account reserve
accounts. The Indebtedness of any Person shall include the Indebtedness of any
other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes and (b) Other
Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person (other than a
Subsidiary that is a Designated Borrower or guarantor of the Obligations) or
subject to any other credit enhancement.

“Ineligible Assignee” means a (a) natural person or (b) company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or a relative thereof; provided that such company, investment
vehicle or trust shall not constitute an Ineligible Assignee if it (x) has not
been established for the primary purpose of acquiring any Loans or Commitments,
(y) is managed by a professional advisor, who is not such natural person or a
relative thereof, having significant experience in the business of making or
purchasing commercial loans, and (z) has assets greater than $25,000,000 and a
significant part of its activities consist of making or purchasing commercial
loans and similar extensions of credit in the ordinary course of its business.

“Intangible Assets” means the amount of all unamortized debt discount and
expense, goodwill, patents, trademarks, service marks, trade names, anticipated
future benefit of tax loss carry-forwards, copyrights, organization or
developmental expenses and other assets treated as intangible assets under GAAP
(but not in any event including deferred taxes).

“Interest Election Request” means a request by the Company to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three (3) months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three (3) months’ duration after the first day of such Interest
Period, and (c) with respect to any Swingline Loan, the day that such Loan is
required to be repaid.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1), two (2), three (3) or
six (6) months thereafter, as the Company may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day

 

-13-



--------------------------------------------------------------------------------

and (ii) any Interest Period pertaining to a Eurocurrency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other Equity Interests of another Person, (b) a
loan, advance or capital contribution to, Guarantee or guaranty of any
obligation or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor Guarantees Indebtedness of such other Person, or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means, as the case may be, (a) Bank of America, N.A., in its
capacity as the issuer of, and with respect to, the Existing Letters of Credit,
or (b) JPMorgan Chase Bank, N.A., in its capacity as the issuer of, and with
respect to, all other Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.06(i). JPMorgan Chase Bank, N.A., as Issuing
Bank, may, in its discretion, arrange for one or more Letters of Credit to be
issued by its Affiliates, in which case the term “Issuing Bank” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.

“Japanese Yen” or “¥” means the lawful currency of Japan.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.21 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an

 

-14-



--------------------------------------------------------------------------------

Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
and shall include Existing Letters of Credit.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on, in the case of U.S. Dollars, Reuters Screen
LIBOR01 Page and, in the case of any Foreign Currency, the appropriate page of
such service which displays British Bankers Association Interest Settlement
Rates for deposits in such Foreign Currency (or, in each case, on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the applicable Agreed Currency in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to (or, in
the case of Loans denominated in Pounds Sterling, on the day of) the
commencement of such Interest Period, as the rate for deposits in the applicable
Agreed Currency with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason (including, for the
avoidance of doubt, in the event of a Eurocurrency Borrowing denominated in
Singapore Dollars or any other Agreed Currency for which no screen quote based
on British Bankers Association Interest Settlement Rates is available from
Reuters or such successor or substitute service), then the “LIBO Rate” with
respect to such Eurocurrency Borrowing for such Interest Period shall be the
rate at which deposits in the applicable Agreed Currency in an Equivalent Amount
of $5,000,000 and for a maturity comparable to such Interest Period are offered
by the principal London office of the Administrative Agent (or, if applicable,
such other Eurocurrency Payment Office for such Foreign Currency) in immediately
available funds in the London interbank market (or, if applicable, such other
offshore interbank market for such Foreign Currency) at approximately 11:00
a.m., London time (or, if applicable, such other Local Time for such Foreign
Currency), two (2) Business Days prior to (or, in the case of Loans denominated
in Pounds Sterling, on the day of) the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means, collectively, this Agreement, each promissory note
delivered pursuant to this Agreement, any Letter of Credit applications, and any
other agreements, instruments, documents and certificates executed by or on
behalf of any Borrower and delivered to or in favor of the Credit Parties
concurrently herewith or hereafter in connection with the Transactions
hereunder.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

-15-



--------------------------------------------------------------------------------

“Local Time” means (a) in the case of a Loan, Borrowing or LC Disbursement
denominated in U.S. Dollars, New York City time, and (b) in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency, local time (it
being understood that such local time shall mean London, England time unless
otherwise notified by the Administrative Agent).

“Mandatory Cost” has the meaning assigned to such term on Exhibit E.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Company and its Subsidiaries
taken as a whole, or (b) the validity or enforceability of any material
provision of any Loan Document or the rights or remedies of the Credit Parties
thereunder.

“Maturity Date” means August 25, 2016.

“Maximum Rate” has the meaning assigned to such term in Section 10.13.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Borrower of any proceeding under any debtor
relief laws naming such Borrower as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing

 

-16-



--------------------------------------------------------------------------------

such Taxes (other than a connection arising from such Recipient having executed,
delivered, enforced, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under, or
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan Document) and which shall, for the
avoidance of doubt, be treated as Excluded Taxes.

“Other Taxes” means any present or future stamp, court, documentary intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in such Foreign Currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for such Foreign Currency as determined above and in an amount
comparable to the unpaid principal amount of the related Borrowing or LC
Disbursement, plus any taxes, levies, imposts, duties, deductions, charges or
withholdings imposed upon, or charged to, the Administrative Agent by any
relevant correspondent bank in respect of such amount in such Foreign Currency.

“Participant” has the meaning assigned to such term in Section 10.04(c).

“Participant Register” has the meaning assigned to such term in
Section 10.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition by the Company or any Subsidiary
that satisfies the following conditions:

(a) in the case of an Acquisition of the Equity Interests of any Person, the
board of directors (or other comparable governing body) of such other Person
shall have approved the Acquisition; and

(b) (i) no Default shall exist and be continuing immediately before or
immediately after giving effect thereto, (ii) the representations and warranties
made by the Borrowers in any Loan Document (other than the representations and
warranties contained in Sections 3.04(b), 3.05 and 3.09) shall be true and
correct in all material respects (or in all respects if the applicable
representation or warranty is already qualified by concepts of materiality) on
and as of the date of such Acquisition (after giving effect thereto), and
(iii) in the case of an Acquisition of any Person where the aggregate cash
consideration exceeds $100,000,000, the Company shall have delivered to the
Administrative Agent a certificate demonstrating that, upon giving effect to
such Acquisition on a Pro Forma Basis, the Borrowers would be in compliance with
the financial

 

-17-



--------------------------------------------------------------------------------

covenants set forth in Section 6.05 as of the most recent fiscal quarter for
which the Company has delivered financial statements pursuant to Section 5.01(a)
or (b).

“Permitted Encumbrances” means:

(a) Liens imposed by law (other than Liens imposed under ERISA) for Taxes that
are not yet due or are being contested in compliance with Section 5.04(a);

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, lessors’
and other like Liens arising in the ordinary course of business and securing
obligations that are not overdue by more than thirty (30) days or are being
contested in compliance with Section 5.04(a);

(c) pledges and deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
laws or regulations (other than any Lien imposed under ERISA);

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) Liens securing judgments for the payment of money not constituting an Event
of Default under clause (j) of Article VII; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances
affecting real property that do not secure any substantial amount and do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the applicable Person;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means any Investment by the Company or any Subsidiary
that satisfies the following conditions: (a) no Default shall exist and be
continuing immediately before or immediately after giving effect thereto,
(b) the representations and warranties made by the Borrowers in any Loan
Document (other than the representations and warranties contained in Sections
3.04(b), 3.05 and 3.09) shall be true and correct in all material respects (or
in all respects if the applicable representation or warranty is already
qualified by concepts of materiality) on and as of the date of such Investment
(after giving effect thereto), and (c) in the case of an Investment in any
Person (other than the Company or any of its Subsidiaries) where the aggregate
amount of such Investment exceeds $100,000,000, the Company shall have delivered
to the Administrative Agent a certificate demonstrating that, upon giving effect
to such Investment on a Pro Forma Basis, the Borrowers would be in compliance
with the financial covenants set forth in Section 6.05 as of the most recent
fiscal quarter for which the Company has delivered financial statements pursuant
to Section 5.01(a) or (b).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

-18-



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any of its ERISA
Affiliates is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 6.05, that any Acquisition or Investment shall be deemed to
have occurred as of the first day of the most recent four (4) fiscal quarter
period preceding the date of such transaction for which the Company has
delivered financial statements pursuant to Section 5.01(a) or (b). In connection
with the foregoing, (a) income statement items (whether positive or negative)
attributable to the Person or property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (i) such
items are not otherwise included in such income statement items for the Company
and its Subsidiaries in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.01 and (ii) such items are supported by audited
financial statements or other information reasonably satisfactory to the
Administrative Agent and (b) any Indebtedness incurred or assumed by the Company
or any Subsidiary (including the Person or property acquired) in connection with
such transaction and any Indebtedness of the Person or property acquired which
is not retired in connection with such transaction (i) shall be deemed to have
been incurred as of the first day of the applicable period and (ii) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Reference Period” means, as of the last day of any fiscal quarter, the period
of four (4) consecutive fiscal quarters of the Company and its Subsidiaries
ending on such date.

“Register” has the meaning assigned to such term in Section 10.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than fifty percent (50%) of the sum of
the total Revolving Credit Exposures and unused Commitments at such time;
provided that, for the purpose of determining the Required Lenders needed for
any waiver, amendment, modification or consent, any Lender that is a Borrower,
or any Affiliate of a Borrower, shall be disregarded.

 

-19-



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“S&P” means Standard & Poor’s.

“Sanctions” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions governmental authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission.

“Securitization Subsidiary” has the meaning assigned to such term in the
definition of “Securitization Transaction”.

“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which the
Company or any Subsidiary may sell, convey or otherwise transfer, or grant a
security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a special purpose
subsidiary or affiliate of the Company (each a “Securitization Subsidiary”).

“Significant Subsidiary” means each Domestic Subsidiary now existing or
hereafter acquired or formed, and each successor thereto, with respect to which,
after giving pro forma effect to such acquisition or formation, or at any other
time thereafter:

(a) the Company’s and its other Subsidiaries’ Investments in such Domestic
Subsidiary exceed ten percent (10%) of the total assets of the Company and its
Subsidiaries on a consolidated basis;

(b) the Company’s and its other Subsidiaries’ proportionate share of the total
assets (after intercompany eliminations) of such Domestic Subsidiary exceeds ten
percent (10%) of the total assets of the Company and its Subsidiaries on a
consolidated basis; or

(c) the Company’s and its other Subsidiaries’ equity in the income from
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principle of such Domestic Subsidiary exceeds
ten percent (10%) of such income of the Company and its Subsidiaries on a
consolidated basis.

“Singapore Dollars” means the lawful currency of Singapore.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority,

 

-20-



--------------------------------------------------------------------------------

the European Central Bank or other Governmental Authority for any category of
deposits or liabilities customarily used to fund loans in such currency,
expressed in the case of each such requirement as a decimal. Such reserve,
liquid asset, fees or similar requirements shall, in the case of Loans
denominated in U.S. Dollars, include those imposed pursuant to Regulation D of
the Board. Eurocurrency Loans shall be deemed to be subject to such reserve,
liquid asset, fee or similar requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under any applicable law, rule or regulation, including Regulation D of
the Board. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve, liquid asset or similar
requirement.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or its
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Swiss Francs” means the lawful currency of Switzerland.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.

 

-21-



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Total Capitalization” means, as of any date, Consolidated Total Debt plus the
consolidated stockholders’ equity of the Company and its Subsidiaries
(calculated excluding adjustments to translate foreign assets and liabilities
for changes in foreign exchange rates made in accordance with Financial
Accounting Standards Board Statement Nos. 52 and 133), all as would be presented
according to GAAP in a consolidated balance sheet of the Company as of such
date.

“Transactions” means the execution, delivery and performance by each Borrower of
each Loan Document to which it is a party, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Dollars” or “$” means the lawful currency of the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Borrower and the Administrative Agent.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,

 

-22-



--------------------------------------------------------------------------------

supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Such amendment, regardless of whether
requested by the Company or the Required Lenders, shall be negotiated in good
faith by the Company, the Administrative Agent and the Lenders. Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under Financial Accounting Standards Board Accounting Standards Codification 825
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein.

ARTICLE II

The Credits

SECTION 2.01 Commitments; Existing Letters of Credit.

(a) Subject to the terms and conditions set forth herein, each Lender agrees to
make Revolving Loans to the Borrowers in Agreed Currencies from time to time
during the Availability Period in an aggregate principal amount that will not
result in, subject to Sections 2.04 and 2.11(c), (a) the Dollar Amount of such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the
Dollar Amount of the total Revolving Credit Exposures exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.

 

-23-



--------------------------------------------------------------------------------

(b) On the Effective Date, the Existing Letters of Credit issued under the
Existing Credit Agreement shall automatically, and without any action on the
part of any Person, be deemed to be Letters of Credit issued hereunder and shall
be subject to and governed by the terms and conditions hereof. In connection
therewith, each Lender shall automatically, and without any action on the part
of any Person, be deemed to have acquired from the Issuing Bank a participation
in each such Letter of Credit in accordance with Section 2.06(d).

SECTION 2.02 Loans and Borrowings.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Company may request in
accordance herewith; provided that each ABR Loan shall only be made in U.S.
Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender at its option may
make any Eurocurrency Loan to any Borrower, or any Loan to a Foreign Obligor, by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the applicable Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is (i) an
integral multiple of (A) in the case of a Borrowing denominated in U.S. Dollars,
$1,000,000, (B) in the case of a Borrowing denominated in Japanese Yen,
¥100,000,000, and (C) in the case of a Borrowing denominated in any other
Foreign Currency, the smallest amount of such Foreign Currency that has an
Equivalent Amount in excess of $1,000,000, and (ii) not less than (A) in the
case of a Borrowing denominated in U.S. Dollars, $1,000,000, (B) in the case of
a Borrowing denominated in Japanese Yen, ¥100,000,000, and (C) in the case of a
Borrowing denominated in any other Foreign Currency, the smallest amount of such
Foreign Currency that has an Equivalent Amount in excess of $1,000,000. At the
time that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$1,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e). Each Swingline Loan shall be in an amount that
is not less than $250,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten (10) Eurocurrency Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Company shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

 

-24-



--------------------------------------------------------------------------------

SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Company shall notify the Administrative Agent of such request by
telecopy of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Company (or, in the case of a Revolving Borrowing
denominated in U.S. Dollars, by telephone confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Company) (a) in the case
of a Eurocurrency Borrowing denominated in U.S. Dollars, not later than 11:00
a.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing, (b) in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency, not later than 11:00 a.m., Local Time, four (4) Business Days
before the date of the proposed Borrowing, or (c) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall specify the following information in compliance with
Section 2.02:

 

  (i) the Borrower requesting such Borrowing;

 

  (ii) the aggregate amount of the requested Borrowing;

 

  (iii) the date of such Borrowing, which shall be a Business Day;

 

  (iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

  (v) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

 

  (vi) the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.

If no denomination is specified with respect to any requested Eurocurrency
Borrowing, then the requested Revolving Borrowing shall be denominated in U.S.
Dollars. If no election as to the Type of Revolving Borrowing is specified,
then, in the case of a Borrowing denominated in U.S. Dollars, the requested
Revolving Borrowing shall be an ABR Borrowing, and in the case of a Borrowing
denominated in a Foreign Currency, the requested Revolving Borrowing shall be a
Eurocurrency Borrowing. If no Interest Period is specified with respect to any
requested Eurocurrency Revolving Borrowing, then the Company shall be deemed to
have selected an Interest Period of one (1) month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

-25-



--------------------------------------------------------------------------------

SECTION 2.04 Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of conversion or
continuation of any Borrowing as a Eurocurrency Borrowing;

(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit; and

(c) all outstanding Revolving Loans and the LC Exposure on and as of the last
Business Day of each calendar quarter and, during the continuation of an Event
of Default, on any other Business Day elected by the Administrative Agent in its
discretion or upon instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Borrowing, Letter of Credit or LC
Exposure for which a Dollar Amount is determined on or as of such day.

SECTION 2.05 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans in U.S. Dollars to the Company from time to time
during the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $25,000,000 or (ii) the Dollar Amount of
the total Revolving Credit Exposures exceeding the total Commitments; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Company may borrow, prepay and
reborrow Swingline Loans.

(b) To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 1:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Company. The Swingline Lender shall make each Swingline Loan available to
the Company by means of a credit to the general deposit account of the Company
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will

 

-26-



--------------------------------------------------------------------------------

give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Company of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Company (or other party on
behalf of the Company) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company of any default in the payment thereof.

SECTION 2.06 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Company
may request the issuance of Letters of Credit denominated in Agreed Currencies
as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Company to, or entered into by
the Company with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (no less than three (3) Business Days in advance of the
requested date of issuance, amendment, renewal or extension, or such later date
and time as the Administrative Agent and the Issuing Bank may agree in a
particular instance in their sole discretion) a notice requesting the issuance
of a Letter of Credit, or identifying the

 

-27-



--------------------------------------------------------------------------------

Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the Agreed
Currency applicable thereto, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. If requested by the Issuing Bank, the Company also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, subject to Sections 2.04 and 2.11(c), (i) the Dollar
Amount of the LC Exposure shall not exceed $100,000,000 and (ii) the Dollar
Amount of the total Revolving Credit Exposures shall not exceed the total
Commitments.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one (1) year after
the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one (1) year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date;
provided that any Letter of Credit may contain customary automatic renewal
provisions agreed upon by the Company and the Issuing Bank pursuant to which the
expiration date of such Letter of Credit shall be automatically extended for a
period of up to 12 months (but not to a date later than the date set forth in
clause (ii) above).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Company on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Company for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent in an amount equal to such LC Disbursement
not later than 1:00 p.m., Local Time, on the date that such LC Disbursement is
made, if the Company shall have received notice of such LC Disbursement prior to
10:00 a.m., Local Time, on such date, or, if such notice has not been received
by the Company prior to such time on such date, then not later than 1:00

 

-28-



--------------------------------------------------------------------------------

p.m., Local Time, on the Business Day immediately following the day that the
Company receives such notice; provided that, if such LC Disbursement is not less
than the Equivalent Amount of $100,000, the Company may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in the Dollar Amount of such LC Disbursement and, to
the extent so financed, the Company’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Company fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Company in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Company, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Company pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Company of its obligation to reimburse such LC Disbursement. If the
Company’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject a Credit Party to any stamp duty, ad valorem
charge or similar tax that would not be payable if such reimbursement were made
or required to be made in U.S. Dollars, the Company shall, at its option, either
(x) pay the amount of any such tax requested by such Credit Party or
(y) reimburse each LC Disbursement made in such Foreign Currency in U.S.
Dollars, in an amount equal to the Dollar Amount, calculated using the
applicable exchange rates, on the date such LC Disbursement is made, of such LC
Disbursement.

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Credit Parties nor any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to

 

-29-



--------------------------------------------------------------------------------

make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Company to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Company to the extent permitted by applicable law)
suffered by the Company that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans (or, if such LC Disbursement is
denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Foreign Currency plus the then effective Applicable Rate with respect to
Eurocurrency Revolving Loans); provided that, if the Company fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this

 

-30-



--------------------------------------------------------------------------------

Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent at the written request of the Required Lenders (or, if the
maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than fifty percent (50%) of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the Company
shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (g) or (h) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account, and the
Borrowers hereby grant to the Administrative Agent, for the benefit of the
Issuing Bank and the Lenders, a security interest in such account. Other than
any interest earned on the investment of such deposits, which investments shall
be made at the option and sole discretion of the Administrative Agent and at the
Company’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Company for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than fifty percent (50%) of the
total LC Exposure), be applied to satisfy other Obligations. If the Company is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Company within three (3) Business Days after
all Events of Default have been cured or waived.

SECTION 2.07 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds (i) in the case of
Loans denominated in U.S. Dollars, by 12:00 noon, New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders, and (ii) in the case of Loans denominated in a
Foreign Currency, by 12:00 noon, Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such Foreign Currency and at such
Eurocurrency Payment Office; provided that Swingline Loans shall be made as
provided in Section 2.05. The Administrative Agent will make such Loans
available to the

 

-31-



--------------------------------------------------------------------------------

applicable Borrower by promptly crediting the amounts so received, in like
funds, to (x) in the case of Loans denominated in U.S. Dollars, an account of
such Borrower maintained with the Administrative Agent in New York City and
designated by the Company in the applicable Borrowing Request, and (y) in the
case of Loans denominated in a Foreign Currency, an account of such Borrower in
the relevant jurisdiction and designated by the Company in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
the Overnight Foreign Currency Rate in the case of Loans denominated in a
Foreign Currency) or (ii) in the case of such Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08 Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Company may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Company may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

(b) To make an election pursuant to this Section, the Company shall notify the
Administrative Agent of such election by telecopy of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the Company
(or, in the case of a Revolving Borrowing denominated in U.S. Dollars, by
telephone confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Interest Election Request in a form approved by the
Administrative Agent and signed by the Company) by the time that a Borrowing
Request would be required under Section 2.03 if the Company were requesting a
Revolving

 

-32-



--------------------------------------------------------------------------------

Borrowing of the Type resulting from such election to be made on the effective
date of such election. Notwithstanding any other provision of this Section, the
Company shall not be permitted to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a Type not
available to the applicable Borrower for such Borrowing when it was made.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

 

  (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

  (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

  (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

  (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one (1) month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Company fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period (i) in the case of a Borrowing
denominated in U.S. Dollars, such Borrowing shall be converted to an ABR
Borrowing, and (ii) in the case of a Borrowing denominated in a Foreign
Currency, such Borrowing shall automatically continue as a Eurocurrency
Borrowing in the same Agreed Currency with an Interest Period of one (1) month.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Company, then, so long as an Event of Default
is continuing (x) no outstanding Revolving Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (y) unless repaid, each Eurocurrency
Revolving Borrowing shall be converted to an ABR Borrowing (and any such
Eurocurrency Revolving

 

-33-



--------------------------------------------------------------------------------

Borrowing denominated in a Foreign Currency shall be redenominated in Dollars at
the time of such conversion) at the end of the Interest Period applicable
thereto.

SECTION 2.09 Termination and Reduction of Commitments.

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b) The Borrowers may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) the Borrowers shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the total Revolving Credit Exposures would
exceed the total Commitments.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.10 Repayment of Loans; Evidence of Debt.

(a) (i) Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to such Borrower on the Maturity Date in the
currency of such Loan and (ii) the Company hereby unconditionally promises to
pay to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the Maturity Date and the first date after such Swingline
Loan is made that is the fifteenth (15th) or last day of a calendar month and is
at least two (2) Business Days after such Swingline Loan is made; provided that
on each date that a Revolving Borrowing is made to the Company, the Company
shall repay all Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made to such Borrower by such Lender, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable

 

-34-



--------------------------------------------------------------------------------

or to become due and payable from each Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the Obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of each Borrower to repay the Loans made
to such Borrower in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11 Prepayment of Loans.

(a) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section; provided that each prepayment shall be in an
aggregate amount that is (i) an integral multiple of (A) in the case of an ABR
Revolving Borrowing, $100,000, (B) in the case of a Eurocurrency Revolving
Borrowing denominated in U.S. Dollars, $1,000,000, (C) in the case of a
Eurocurrency Revolving Borrowing denominated in Japanese Yen, ¥100,000,000, and
(D) in the case of a Eurocurrency Revolving Borrowing denominated in any other
Foreign Currency, the smallest amount of such Foreign Currency that has an
Equivalent Amount in excess of $1,000,000, and (ii) not less than (A) in the
case of a Swingline Borrowing, $100,000, (B) in the case of an ABR Revolving
Borrowing, $1,000,000, (C) in the case of a Eurocurrency Revolving Borrowing
denominated in U.S. Dollars, $1,000,000, (D) in the case of a Eurocurrency
Revolving Borrowing denominated in Japanese Yen, ¥100,000,000, and (E) in the
case of a Eurocurrency Revolving Borrowing denominated in any other Foreign
Currency, the smallest amount of such Foreign Currency that has an Equivalent
Amount in excess of $1,000,000.

(b) The Company, on behalf of the applicable Borrower, shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Company shall notify the Swingline Lender) by telecopy of a written notice
signed by the Borrower (or, in the case of a prepayment of a Borrowing
denominated in U.S. Dollars, by telephone confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written notice signed by the Borrower)
of any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Revolving Borrowing denominated in U.S. Dollars, not later than 11:00 a.m., New
York City time, three (3) Business Days before the date of prepayment, (ii) in
the case of prepayment of a Eurocurrency Revolving Borrowing denominated in a
Foreign Currency, not later than 11:00 a.m., Local Time, four (4) Business Days
before the date of prepayment, (iii) in the case of

 

-35-



--------------------------------------------------------------------------------

prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, on the date of prepayment or (iv) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such telephonic and written notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13
and break funding payments to the extent required by Section 2.16.

(c) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of the total
Revolving Credit Exposures (calculated, with respect to Revolving Loans and LC
Exposure denominated in Foreign Currencies, as of the most recent Computation
Date with respect to each such Revolving Loans and LC Exposure) exceeds the
total Commitments or (ii) solely as a result of fluctuations in currency
exchange rates, the aggregate principal Dollar Amount of the total Revolving
Credit Exposures (so calculated), as of the most recent Computation Date,
exceeds one hundred five percent (105%) of the total Commitments, the Borrowers
shall, in each case, immediately repay Borrowings or cash collateralize LC
Exposure in accordance with the procedures set forth in Section 2.06(j), as
applicable, in an aggregate principal amount sufficient to cause the Dollar
Amount of the total Revolving Credit Exposures (so calculated) to be less than
or equal to the total Commitments.

SECTION 2.12 Fees.

(a) The Company agrees to pay to the Administrative Agent for the account of
each Lender a facility fee, which shall accrue at the Applicable Rate on the
daily amount of the Commitment of such Lender (whether used or unused) during
the period from and including the Effective Date to but excluding the date on
which such Commitment terminates; provided that, if such Lender continues to
have any Revolving Credit Exposure after its Commitment terminates, then such
facility fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure from and including the date on which its Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure. Accrued facility fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Commitments terminate, commencing on the first such date to occur
after the date hereof; provided that any facility fees accruing after the date
on which the Commitments terminate shall be payable on demand. All facility fees
shall be computed on the basis of a year of three hundred sixty (360) days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

-36-



--------------------------------------------------------------------------------

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall
accrue at the rate or rates per annum separately agreed upon between the Company
and the Issuing Bank on the average daily Dollar Amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third (3rd) Business Day following
such last day, commencing on the first such date to occur after the Effective
Date; provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of three hundred sixty (360) days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

(c) The Company agrees to pay to the Administrative Agent and the Arrangers, for
their own respective accounts, fees payable in the amounts and at the times
separately agreed upon between the Company, on the one hand, and the
Administrative Agent or either Arranger, on the other.

(d) All fees payable hereunder shall be paid on the dates due, in U.S. Dollars
and immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

SECTION 2.13 Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any

 

-37-



--------------------------------------------------------------------------------

Loan, two percent (2%) plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, two percent (2%) plus the rate applicable to ABR Loans as provided
in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion. All interest shall be payable in the currency in which the
applicable Loan is denominated.

(e) All interest hereunder shall be computed on the basis of a year of three
hundred sixty (360) days, except that (i) interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of three hundred sixty-five
(365) days (or three hundred sixty-six (366) days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of three hundred sixty-five (365) days, and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective, (ii) if any Borrowing Request requests a Eurocurrency Revolving
Borrowing denominated in U.S. Dollars, such Borrowing shall be made as an ABR
Borrowing, and (iii) if any Borrowing Request requests a Eurocurrency Revolving
Borrowing denominated in a Foreign Currency, such Borrowing Request shall be
ineffective; provided that if the circumstances giving

 

-38-



--------------------------------------------------------------------------------

rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

SECTION 2.15 Increased Costs.

(a) If any Change in Law shall:

 

  (i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

 

  (ii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting any Loan Document or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or of maintaining its
obligation to make any such Loan (including pursuant to any conversion of any
Borrowing denominated in an Agreed Currency to a Borrowing denominated in any
other Agreed Currency) or to increase the cost to such Lender or the Issuing
Bank of participating in, issuing or maintaining any Letter of Credit (including
pursuant to any conversion of any Borrowing denominated in an Agreed Currency to
a Borrowing denominated in any other Agreed Currency) or to reduce the amount of
any sum received or receivable by such Lender or the Issuing Bank hereunder,
whether of principal, interest or otherwise (including pursuant to any
conversion of any Borrowing denominated in an Agreed Currency to a Borrowing
denominated in any other Agreed Currency), then the Company will pay (or cause
the applicable Designated Borrower to pay) to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b) If any Lender or the Issuing Bank reasonably determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of any Loan Document or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Company will pay
(or cause the applicable Designated Borrower to pay) to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

-39-



--------------------------------------------------------------------------------

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay (or cause the applicable Designated
Borrower to pay) such Lender or the Issuing Bank, as the case may be, the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
no Borrower shall be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than two hundred seventy (270) days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the two hundred seventy (270) day period referred to above
shall be extended to include the period of retroactive effect thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Company shall compensate (or cause the applicable Designated Borrower to
compensate) each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
applicable currency of a comparable amount and period from other banks in the
Eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Company and shall be conclusive absent manifest error. The
Company shall pay (or cause the applicable Designated Borrower to pay) such
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

 

-40-



--------------------------------------------------------------------------------

SECTION 2.17 Taxes.

(a) Withholding Taxes; Gross-Up. Each payment by any Borrower under any Loan
Document shall be made without withholding for any Indemnified Taxes, unless
such withholding is required by law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Indemnified Taxes, then such Withholding Agent may so withhold and shall timely
pay the full amount of withheld Taxes to the relevant Governmental Authority in
accordance with applicable law. The amount payable in respect of Indemnified
Taxes by any Borrower shall be increased as necessary so that net of such
withholding (including withholding applicable to additional amounts payable
under this Section) the applicable Recipient receives the amount it would have
received had no such withholding been made.

(b) Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payment. As soon as practicable after any payment of Indemnified
Taxes by any Borrower to a Governmental Authority, such Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d) Indemnification by the Borrowers. The Borrowers shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Loan Document (including amounts paid or payable under
this Section 2.17(d)) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.17(d) shall be paid within ten (10) days after the Recipient
delivers to the applicable Borrower a certificate stating the amount of any
Indemnified Taxes so paid or payable by such Recipient and describing the basis
for the indemnification claim. Such certificate shall be conclusive of the
amount so paid or payable absent manifest error. Such Recipient shall deliver a
copy of such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify
(i) the Administrative Agent for any Taxes (but, in the case of any Indemnified
Taxes, only to the extent that any Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so) attributable to such Lender that are paid
or payable by the Administrative Agent in connection with any Loan Document and
(ii) each Borrower and the Administrative Agent for any Taxes incurred by or
asserted against any Borrower or the Administrative Agent by any Governmental
Authority as a result of the failure by such Lender to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender, to the Company or the Administrative Agent pursuant to
subsection (f); in each case of the preceding clauses (i) and (ii), including
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.17(e) shall be paid
within ten (10) days after the Administrative Agent or the applicable Borrower
(as applicable) delivers to the applicable

 

-41-



--------------------------------------------------------------------------------

Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent or the applicable Borrower (as applicable). Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Company and the Administrative Agent, at
the time or times prescribed by law or as reasonably requested by the Company or
the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Upon the reasonable request of the Company or the Administrative
Agent, any Lender shall update any form or certification previously delivered
pursuant to this Section 2.17(f). If any form or certification previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within ten (10) days after such expiration, obsolescence or inaccuracy)
notify the Company and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.

 

  (ii) Without limiting the generality of the foregoing, if any Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to the Company and the Administrative Agent (in such
number of copies reasonably requested by the Company and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from United States Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States of America is a party (1) with respect to
payments of interest under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, United States Federal withholding Tax pursuant
to the “interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN establishing an
exemption from, or reduction of, United States Federal withholding Tax pursuant
to the “business profits” or “other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s

 

-42-



--------------------------------------------------------------------------------

conduct of a trade or business in the United States of America, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the applicable form attached as Exhibit B (a
“U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Company within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (d) conducting a trade or business in the United States of America
with which the relevant interest payments are effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) all required
supporting documentation, including the relevant forms prescribed in clauses
(A), (B), (C), (D) and (F) of this Section 2.17(f)(ii) that would be required of
each such beneficial owner or partner of such partnership if such beneficial
owner or partner were a Lender; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Company or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

 

  (iii) If a Withholding Agent determines that a payment made to a Lender under
any Loan Document may be subject to U.S. Federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Withholding Agent,
at the time or times prescribed by law and at such time or times reasonably
requested by the Withholding Agent, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent to comply with its obligations under FATCA,
to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.17(f)(iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

  (iv)

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver

 

-43-



--------------------------------------------------------------------------------

  to the Administrative Agent or the Company, as the Administrative Agent or the
Company shall reasonably request, on or prior to the Effective Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such laws to
confirm such Lender’s entitlement to any available exemption from, or reduction
of, applicable withholding taxes in respect of all payments to be made to such
Lender outside of the United States of America by the Borrowers pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in such other jurisdiction. Each Lender shall promptly (A) notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any such claimed exemption or reduction, and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its applicable lending office) to avoid any requirement of applicable laws of
any such jurisdiction that any Borrower make any deduction or withholding for
taxes from amounts payable to such Lender. Additionally, each of the Borrowers
shall promptly deliver to the Administrative Agent or any Lender, as the
Administrative Agent or such Lender shall reasonably request, on or prior to the
Effective Date, and in a timely fashion thereafter, such documents and forms
required by any relevant taxing authorities under the laws of any jurisdiction,
duly executed and completed by such Borrower, as are required to be furnished by
such Lender or the Administrative Agent under such laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.

(g) Notwithstanding anything else herein to the contrary, if a Lender is subject
to U.S. Federal withholding tax at a rate in excess of zero percent at the time
such Lender first becomes a party to this Agreement, such U.S. Federal
withholding tax (including additions to tax, penalties and interest imposed with
respect to such U.S. Federal withholding tax) shall be considered excluded from
Indemnified Taxes except to the extent such Lender’s assignor was entitled to
additional amounts or indemnity payments prior to the assignment. Further, a
Borrower shall not be required pursuant to this Section 2.17 to pay any
additional amount to, or to indemnify, any Lender or the Administrative Agent,
as the case may be, to the extent that such Lender or Administrative Agent
becomes subject to Indemnified Taxes subsequent to the Effective Date (or, if
later, the date such Lender or Administrative Agent becomes a party to this
Agreement) solely as a result of a change in the place of organization or place
of doing business of such Lender or Administrative Agent or a change in the
lending office of such Lender (other than at the written request of a Borrower
to change such lending office).

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but

 

-44-



--------------------------------------------------------------------------------

only to the extent of indemnity payments made under this Section with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) of such indemnified party and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid such indemnified party
pursuant to the previous sentence (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such indemnified
party is required to repay such refund to such Governmental Authority. This
Section 2.17(h) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person.

(i) Issuing Bank. For purposes of Section 2.17(e) and (f), the term “Lender”
includes the Issuing Bank.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, Local Time, on the date when due, in immediately available funds,
without set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
(x) in the case of payments denominated in U.S. Dollars, its offices at 270 Park
Avenue, New York, New York, and (y) in the case of payments denominated in a
Foreign Currency, its Eurocurrency Payment Office for such Foreign Currency, in
each case except payments to be made directly to the Issuing Bank or Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest in respect of any Loan or LC Disbursement
shall, except as otherwise expressly provided herein, be made in the currency of
such Loan or LC Disbursement, and all other payments hereunder and under each
other Loan Document shall be made in U.S. Dollars. Notwithstanding the foregoing
provisions of this Section, if, after the making of any Borrowing or LC
Disbursement in any Foreign Currency, currency control or exchange regulations
are imposed in the country which issues such Foreign Currency with the result
that such Foreign Currency no longer exists or the applicable Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Foreign Currency, then all payments to be made by such Borrower
hereunder in such Foreign Currency shall instead be made when due in U.S.
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that such
Borrower takes all risks of the imposition of any such currency control or
exchange regulations.

 

-45-



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to any Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from any Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
the Overnight Foreign Currency Rate in the case of Loans denominated in a
Foreign Currency).

 

-46-



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or
(ii) hold such amounts in a segregated account over which the Administrative
Agent shall have exclusive control as cash collateral for, and application to,
any future funding obligations of such Lender under any such Section, in the
case of each of clause (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay (or cause the applicable Designated Borrower to pay) all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Company may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Commitment is being assigned, the
Issuing Bank), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply.

 

-47-



--------------------------------------------------------------------------------

SECTION 2.20 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 10.02); provided that any
waiver, amendment or other modification requiring the consent of all Lenders or
each affected Lender which affects such Defaulting Lender disproportionately
when compared to the other affected Lenders, or increases or extends the
Commitment of such Defaulting Lender, shall require the consent of such
Defaulting Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

 

  (i) all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that (A) the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus
such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the
total of all non-Defaulting Lenders’ Commitments, (B) such reallocation does not
cause the Revolving Credit Exposure of any non-Defaulting Lender to exceed such
non-Defaulting Lender’s Commitment, and (C) the conditions set forth in
Section 4.02 are satisfied at such time;

 

  (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (A) first, prepay such Swingline Exposure and
(B) second, cash collateralize for the benefit of the Issuing Bank only the
Company’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

 

  (iii)

if the Company cash collateralizes any portion of such Defaulting Lender’s LC
Exposure pursuant to clause (ii) above, the Company shall not be required to pay
any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect to
such Defaulting Lender’s LC Exposure

 

-48-



--------------------------------------------------------------------------------

  during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

  (iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

 

  (v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable under
Section 2.12(a) to such Defaulting Lender (solely with respect to the portion of
such Defaulting Lender’s Commitment that was utilized by such LC Exposure) and
letter of credit fees payable under Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until and
to the extent that such LC Exposure is reallocated and/or cash collateralized;
and

(d) so long as such Lender is a Defaulting Lender, (i) the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend, renew or extend any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be one hundred percent (100%) covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with clause (c) above, and (ii) participating interests in any newly
made Swingline Loan or any newly issued, amended, renewed or extended Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with clause (c)(i) above (and such Defaulting Lender shall not participate
therein).

In the event that the Administrative Agent, the Company, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.21 Expansion Option.

(a) The Company may from time to time, but not more than five (5) times during
the term of this Agreement, elect to increase the aggregate Commitments and/or
enter into one or more tranches of term loans (each, an “Incremental Term
Loan”), in each case in a minimum amount of $10,000,000 and an integral multiple
of $5,000,000 in excess thereof so long as, after giving effect thereto, the
aggregate amount of such Commitment increases and all such Incremental Term
Loans does not exceed $200,000,000. The Company may arrange for any such
Commitment increase or Incremental Term Loan to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such

 

-49-



--------------------------------------------------------------------------------

Incremental Term Loans, an “Increasing Lender”), or by one or more new banks,
financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”), to increase their existing
Commitments, or to participate in such Incremental Term Loans, or extend
Commitments, as the case may be; provided that (i) each Augmenting Lender shall
be subject to the approval of the Company and the Administrative Agent and,
except in the case of an Incremental Term Loan, the Swingline Lender and the
Issuing Bank, which approvals shall not be unreasonably withheld and (ii) (A) in
the case of an Increasing Lender, the Company and such Increasing Lender execute
an agreement substantially in the form of Exhibit G, and (B) in the case of an
Augmenting Lender, the Company and such Augmenting Lender execute an agreement
substantially in the form of Exhibit H hereto. No consent of any Lender (other
than the Lenders participating in such Commitment increase or Incremental Term
Loan) shall be required for any such increase or Incremental Term Loan pursuant
to this Section 2.21.

(b) Commitment increases, new Commitments and Incremental Term Loans created
pursuant to this Section 2.21 shall become effective on the date agreed by the
Company, the Administrative Agent and the relevant Increasing Lenders and/or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof. Notwithstanding the foregoing, no increase in the aggregate Commitments
(or in the Commitment of any Lender) or Incremental Term Loan shall become
effective under this paragraph unless (i) on the proposed date of the
effectiveness of such Commitment increase or Incremental Term Loan, (A) the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied both before and immediately after giving effect to such Commitment
increase or Incremental Term Loan or waived by the Required Lenders, and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company and (B) the Company
shall be in pro forma compliance with the Consolidated Leverage Ratio covenant
set forth in Section 6.05(a), with Consolidated Total Debt measured as of the
date of and immediately after giving effect to any funding in connection with
such Commitment increase or Incremental Term Loan (and the application of
proceeds thereof to the repayment of any other Indebtedness) and Consolidated
EBITDA measured for the Reference Period then most recently ended for which the
Company has delivered financial statements pursuant to Sections 5.01(a) or (b),
and (ii) the Administrative Agent shall have received documents consistent with
those delivered on the Effective Date as to the corporate power and authority of
the Borrowers to borrow hereunder immediately after giving effect to such
Commitment increase or Incremental Term Loan.

(c) On the effective date of any increase in the aggregate Commitments or any
Incremental Term Loan being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such Commitment increase and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its Applicable Percentage of such
outstanding Revolving Loans, and (ii) the Borrowers shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Company, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately

 

-50-



--------------------------------------------------------------------------------

preceding sentence shall be accompanied by payment of all accrued interest on
the amount prepaid and, in respect of each Eurocurrency Loan, shall be subject
to indemnification by the Borrowers pursuant to the provisions of Section 2.16
if the deemed payment occurs other than on the last day of the related Interest
Periods.

(d) The Incremental Term Loans (i) shall rank pari passu in right of payment
with the Revolving Loans, (ii) shall not mature earlier than the Maturity Date
(but may have amortization prior to such date) and (iii) shall be treated
substantially the same as (and in any event no more favorably than) the
Revolving Loans; provided that (x) the terms and conditions applicable to any
Incremental Term Loan maturing after the Maturity Date may provide for material
additional or different financial or other covenants or prepayment requirements
applicable only during periods after the Maturity Date and (ii) the Incremental
Term Loans may be priced differently than the Revolving Loans.

(e) Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Company, each Increasing
Lender participating in such Incremental Term Loan, each Augmenting Lender
participating in such Incremental Term Loan, if any, and the Administrative
Agent. Each Incremental Term Loan Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.21. Nothing
contained in this Section 2.21 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder, or
provide Incremental Term Loans, at any time.

SECTION 2.22 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of any Borrower in
respect of any sum due to any Credit Party hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such Credit Party of
any sum adjudged to be so due in such other currency such Credit Party may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Credit Party in the
specified currency, the applicable Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Credit Party against such loss, and if the amount of
the specified currency so purchased exceeds (a) the sum originally due to any
Credit Party in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Credit Party agrees to remit such excess
to such Borrower.

 

-51-



--------------------------------------------------------------------------------

SECTION 2.23 Designated Borrowers.

(a) Effective as of the date hereof, each Subsidiary identified on Schedule 2.23
shall be a Designated Borrower hereunder and may receive Revolving Loans for its
account on the terms and conditions set forth in this Agreement.

(b) The Company may at any time, upon not less than fifteen (15) Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
additional wholly owned Subsidiary of the Company (an “Applicant Borrower”) as a
Designated Borrower to receive Revolving Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit C (a “Designated Borrower Request and Assumption Agreement”). The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein the
Administrative Agent and the Lenders shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent or the
Required Lenders in their reasonable discretion, and promissory notes signed by
such new Borrowers to the extent any Lenders so require. If the Administrative
Agent and the Required Lenders agree that the foregoing conditions have been
satisfied, then promptly following receipt of all such requested resolutions,
incumbency certificates, opinions of counsel and other documents or information,
the Administrative Agent shall send a notice in substantially the form of
Exhibit D (a “Designated Borrower Notice”) to the Company and the Lenders
specifying the effective date upon which the Applicant Borrower shall constitute
a Designated Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Designated Borrower to receive Revolving Loans hereunder, on the
terms and conditions set forth herein, and each of the parties agrees that such
Designated Borrower otherwise shall be a Borrower for all purposes of this
Agreement; provided that no Borrowing Request may be submitted on behalf of such
Designated Borrower until the date that is five (5) Business Days after such
effective date.

(c) The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature regardless of which
Borrower actually borrows Revolving Loans hereunder or the amount of such
Revolving Loans borrowed or the manner in which the Administrative Agent or any
Lender accounts for such Revolving Loans on its books and records. The
Obligations of all Designated Borrowers that are Foreign Subsidiaries shall be
several in nature.

(d) Each Subsidiary that is or becomes a Designated Borrower pursuant to this
Section 2.23 hereby irrevocably appoints the Company as its agent for all
purposes relevant to the Loan Documents, including (i) the giving and receipt of
notices, (ii) the execution and delivery of all documents, instruments and
certificates contemplated herein and all modifications hereto, and (iii) the
receipt of the proceeds of any Revolving Loans made by the Lenders to any such
Designated Borrower hereunder. Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by each Borrower acting singly, shall be
valid and effective if given or taken only by the Company, whether or not any
such other Borrower joins therein. Any notice, demand, consent,

 

-52-



--------------------------------------------------------------------------------

acknowledgement, direction, certification or other communication delivered to
the Company in accordance with the terms of this Agreement shall be deemed to
have been delivered to each Designated Borrower.

(e) The Company may from time to time, upon not less than fifteen (15) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Revolving Loans payable by such Designated Borrower, or other
amounts payable by such Designated Borrower on account of any Revolving Loans
made to it, as of the effective date of such termination. The Administrative
Agent will promptly notify the Lenders of any such termination of a Designated
Borrower’s status.

(f) If the selection of a particular Designated Borrower results (or is
reasonably anticipated to result) in amounts becoming payable under
Section 2.17, the Company may make a written request to the Administrative Agent
for an amendment to this Agreement that would create a separate tranche of
Lenders to provide credit to such Designated Borrower in a manner that would
eliminate or minimize amounts payable under Section 2.17. The Administrative
Agent and the Lenders agree to consider such amendment request in good faith.
The Company hereby agrees to pay (or to cause the applicable Designated Borrower
to pay) all reasonable costs and expenses incurred by the Administrative Agent
or any Lender in connection with any such amendment.

ARTICLE III

Representations and Warranties

Except as otherwise provided in Section 3.12, each Borrower represents and
warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each Borrower (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is
qualified to do business in, and is licensed and in good standing under the laws
of, every jurisdiction where such qualification is required; except in each case
referred to in clause (b)(i) or (c), to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

SECTION 3.02 Authorization; Enforceability. The Transactions are within each
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. Each Loan Document has been duly
executed and delivered by each Borrower that is a party thereto and constitutes
a legal, valid and binding obligation of each such Borrower, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights

 

-53-



--------------------------------------------------------------------------------

generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions do not and
will not (a) require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority or any other Person, (b) violate
any applicable law, rule or regulation of any Governmental Authority or any
Organization Document of any Borrower, and (c) conflict with or result in any
material breach or contravention of, or the creation of any material Lien under,
or require any material payment to be made under (i) any material Contractual
Obligation to which any Borrower is a party or affecting any Borrower or the
properties of any Borrower or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which any Borrower or the properties of any Borrower or any of its
Subsidiaries is subject.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) The Company has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income or operations, shareholders’ equity and cash
flows (i) as of and for the fiscal year ended September 30, 2010, reported on by
Deloitte and Touche LLP, independent public accountants, and (ii) as of and for
the fiscal quarter and the portion of the fiscal year ended June 30, 2011,
certified by its Financial Officer. Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Company and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

(b) Since September 30, 2010, there has been no development, event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

SECTION 3.05 Litigation and Environmental Matters.

(a) There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of the Borrowers after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Company or any Subsidiary or against any of their
properties or revenues that (i) except as described in the Company’s 2010 Form
10-K or any subsequent Form 10-Q or Form 8-K filing prior to the Effective Date
(the “Disclosed Litigation”), could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, or (ii) purport to
affect or pertain to any Loan Document or the Transactions.

(b) The Company and its Subsidiaries conduct in the ordinary course of business
a review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Borrowers have reasonably concluded that, except for the Disclosed
Litigation, violation of such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

-54-



--------------------------------------------------------------------------------

SECTION 3.06 Compliance with Laws and Agreements; No Default.

(a) Each of the Borrowers and Significant Subsidiaries is in compliance with the
requirements of all laws, rules and regulations and orders, writs and decrees of
any Governmental Authority applicable to it or its properties, except to the
extent that (i) failure to comply therewith could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect and
(ii) such requirement is being contested in good faith by appropriate
proceedings diligently conducted. Each Borrower is in compliance with all
material Contractual Obligations to which such Borrower is a party or affecting
such Borrower or the properties of such Borrower or any of its Subsidiaries,
except to the extent that failure to comply therewith could not reasonably be
expected to result in a Material Adverse Effect.

(b) No Default has occurred and is continuing or would result from the
consummation of the Transactions.

SECTION 3.07 Investment Company Status; Margin Regulations.

(a) Neither the Company, nor any Person Controlling the Company nor any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

(b) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board), or extending credit for the
purpose of purchasing or carrying margin stock.

SECTION 3.08 Taxes. Each of the Borrowers and Significant Subsidiaries has
timely filed or caused to be filed all federal, state and other material Tax
returns and reports required to have been filed and have paid or caused to be
paid all federal, state and other material Taxes required to have been paid by
it, except Taxes that are being contested in good faith by appropriate
proceedings diligently conducted and for which such Borrower or such Significant
Subsidiary, as applicable, has set aside on its books adequate reserves. There
is no proposed Tax assessment against any Borrower or any Subsidiary that would,
if made, have a Material Adverse Effect. Neither any Borrower nor any Subsidiary
is party to any tax sharing agreement.

SECTION 3.09 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets

 

-55-



--------------------------------------------------------------------------------

of all such underfunded Plans by an amount that could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10 Disclosure. All information heretofore furnished by the Borrowers
to the Administrative Agent or any Lender for purposes of or in connection with
the Loan Documents or the Transactions is, and all such information hereafter
furnished by the Borrowers to the Administrative Agent or any Lender will be,
true and accurate in all material respects on the date as of which such
information is stated or certified. The Borrowers have disclosed to the Lenders
in writing any and all facts known to the Borrowers’ management which could
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11 Subsidiaries. Each Significant Subsidiary (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, and (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to own or lease
its assets and carry on its business, except in each case referred to in this
clause (b) to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

SECTION 3.12 Representations as to Foreign Obligors. Each of the Company and
each Foreign Obligor represents and warrants to the Lenders that:

(a) Such Foreign Obligor is subject to civil and commercial laws, rules and
regulations with respect to its obligations under the Loan Documents to which it
is a party (collectively, the “Applicable Foreign Obligor Documents”), and the
execution, delivery and performance by such Foreign Obligor of the Applicable
Foreign Obligor Documents constitute and will constitute private and commercial
acts and not public or governmental acts. Neither any Foreign Obligor nor any of
its property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Obligor is organized and existing in respect
of its obligations under the Applicable Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
laws, rules and regulations of the jurisdiction in which such Foreign Obligor is
organized and existing for the enforcement thereof against such Foreign Obligor
under the laws, rules and regulations of such jurisdiction, and to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents. It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which any Foreign
Obligor is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Foreign Obligor Documents
or any other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Obligor Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.

 

-56-



--------------------------------------------------------------------------------

(c) There is no Tax imposed by any Governmental Authority in or of the
jurisdiction in which such Foreign Obligor is organized and existing either
(i) on or by virtue of the execution or delivery of the Applicable Foreign
Obligor Documents or (ii) on any payment to be made by such Foreign Obligor
pursuant to the Applicable Foreign Obligor Documents, except as has been
disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

SECTION 3.13 Use of Proceeds. The proceeds of the Loans will be used only for
the purposes specified in Section 5.08.

SECTION 3.14 OFAC. No Borrower is currently the subject of any Sanctions or is
located, organized or residing in any Designated Jurisdiction. To the Borrowers’
knowledge, no Loan or other credit extension hereunder, nor the proceeds
thereof, has been used, directly or indirectly, to lend to, or otherwise fund,
(i) any business in any Designated Jurisdiction or (ii) any business of any
Person located, organized or residing in any Designated Jurisdiction or who is
the subject of any Sanctions.

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party to the Loan Documents either (i) a counterpart of each Loan Document to
which such Person is a party, signed on behalf of such Person or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of each Loan Document to which such
Person is a party) that such Person has signed a counterpart of each such Loan
Document.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of counsel for the Borrowers covering such matters relating to the
Borrowers, the Loan Documents and the Transactions as the Required Lenders shall
reasonably request and otherwise in form and substance reasonably satisfactory
to the Administrative Agent.

 

-57-



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, the Loan Documents and the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(e) The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable pursuant to this Agreement on or prior to the
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder.

(f) The Administrative Agent shall have received (i) satisfactory audited
consolidated financial statements of the Company and its Subsidiaries for the
two (2) most recent fiscal years ended prior to the Effective Date and
(ii) satisfactory unaudited interim consolidated financial statements of the
Company and its Subsidiaries for each quarterly period ended subsequent to the
date of the latest financial statements delivered pursuant to the foregoing
clause (i) as to which such financial statements are available.

(g) The Administrative Agent and the Lenders shall have received (i) all
documentation and other information reasonably requested by the Lenders or the
Administrative Agent under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act, and (ii) such
other documents and instruments as are customary for transactions of this type
or as they may reasonably request.

(h) The Administrative Agent shall have received evidence that all governmental
and third party approvals necessary or, in the reasonable discretion of the
Administrative Agent, advisable in connection with the financing contemplated
hereby and the continuing operations of the Company and its Subsidiaries shall
have been obtained and be in full force and effect.

(i) The Administrative Agent shall have received evidence satisfactory to it
that the Existing Credit Agreement has been or concurrently with the Effective
Date is being terminated.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 10.02)
at or prior to 3:00 p.m., New York City time, on September 30, 2011 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

 

-58-



--------------------------------------------------------------------------------

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in the Loan
Documents (other than the representations and warranties set forth in Sections
3.04(b), 3.05 and 3.09 with respect to any Borrowing or issuance, amendment,
renewal or extension of any Letter of Credit after the Effective Date) shall be
true and correct in all material respects (or in all respects if the applicable
representation or warranty is already qualified by concepts of materiality) on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 4.03 Initial Credit Event for each Additional Borrower. The obligation
of each Lender to make Loans to any Designated Borrower that becomes a
Designated Borrower after the Effective Date is subject to the satisfaction of
the following conditions:

(a) The Administrative Agent (or its counsel) shall have received such
Designated Borrower’s Designated Borrower Request and Assumption Agreement duly
executed by all parties thereto.

(b) The Administrative Agent shall have received such documents (including such
legal opinions) as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing of such
Designated Borrower, the authorization of the Transactions insofar as they
relate to such Designated Borrower and any other legal matters relating to such
Designated Borrower, its Designated Borrower Request and Assumption Agreement or
such Transactions, including, with respect to any Designated Borrower organized
under the laws of any jurisdiction outside of the United States of America, a
legal opinion from such Designated Borrower’s counsel in such jurisdiction, all
in form and substance satisfactory to the Administrative Agent and its counsel.

(c) The Administrative Agent and the Lenders shall have received all
documentation and other information reasonably requested by the Lenders or the
Administrative Agent under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

 

-59-



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or been cash
collateralized or otherwise secured on terms and conditions reasonably
satisfactory to the Issuing Bank, in each case, without any pending draw, and
all LC Disbursements shall have been reimbursed, the Company (with respect to
the covenants set forth in Sections 5.01 and 5.02) and each Borrower (with
respect to all other covenants set forth in this Article V) covenants and agrees
with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. The Company will
furnish to the Administrative Agent and each Lender:

(a) within seven (7) Business Days following the date such information is filed
with the SEC, and in any event not later than ninety-seven (97) days after the
end of each fiscal year of the Company, its audited consolidated balance sheet
and related statements of income or operations, shareholders’ equity and cash
flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Deloitte & Touche LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit) to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP;

(b) within seven (7) Business Days following the date such information is filed
with the SEC, and in any event not later than fifty-two (52) days after the end
of each of the first three (3) fiscal quarters of each fiscal year of the
Company, its consolidated balance sheet and related statements of income or
operations, shareholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a duly completed Compliance Certificate signed by a Financial Officer
of the Company;

(d) promptly after the same become available, copies of all periodic and other
reports, proxy statements and other materials filed by the Company or any
Subsidiary with the SEC or with any national securities exchange, or distributed
by the Company to its shareholders generally, as the case may be;

 

-60-



--------------------------------------------------------------------------------

(e) promptly, and in any event within seven (7) Business Days after receipt
thereof by the Company or any Subsidiary, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
foreign jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
the Company or any Subsidiary; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to clauses (a), (b) or (d) of this
Section (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet;
or (ii) on which such documents are posted on the Company’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (x) the Company
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Company to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (y) the Company shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

SECTION 5.02 Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the occurrence of any ERISA Event (other than an ERISA Event under any of
clauses (j), (l) or (m) of the definition thereof that could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect);

(c) any material change in accounting policies or financial reporting practices
by the Company or any Subsidiary not otherwise reported in the Company’s SEC
filings;

(d) any published announcement by Moody’s or S&P of any change or possible
change in the rating established or deemed to have been established for the
Index Debt; and

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect, including (i) breach or non-performance
of, or any default under, a Contractual Obligation of the Company or any
Subsidiary; (ii) any dispute, litigation,

 

-61-



--------------------------------------------------------------------------------

investigation, proceeding or suspension between the Company or any Subsidiary
and any Governmental Authority; and (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Subsidiary, including pursuant to any applicable Environmental Laws.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. It will, and will cause each of its
Subsidiaries to, (a) preserve, renew and keep in full force and effect its legal
existence, (b) preserve, renew and keep in full force and effect its good
standing under the laws of the jurisdiction of its organization except as
permitted under Section 6.02, (c) take all reasonable action to maintain all
rights, licenses, permits, privileges and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(d) preserve and renew all of its registered patents, trademarks, trade names
and service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect; provided that the foregoing shall not prohibit
any merger, consolidation, sale, liquidation or dissolution permitted under
Section 6.02.

SECTION 5.04 Payment of Obligations. It will, and will cause each of its
Subsidiaries to, pay its material obligations and liabilities, including (a) all
Tax liabilities, except where (i) the validity or amount thereof is being
contested in good faith by appropriate proceedings diligently conducted and
(ii) the Company or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (b) all lawful material claims
which, if unpaid, would by law become a Lien upon its property (other than Liens
permitted by Section 6.01), and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.

SECTION 5.05 Maintenance of Properties; Insurance.

(a) It will, and will cause each of its Subsidiaries to, (i) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (ii) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; provided
that nothing in Section 5.05(a) shall prevent the Company or any Subsidiary from
discontinuing the operations and maintenance of any of its properties or those
of its Subsidiaries if such discontinuance is, in the judgment of the Company or
such Subsidiary, desirable in the conduct of its or their business and which do
not in the aggregate cause a Material Adverse Effect. Except as provided above,
the Borrowers shall maintain direct ownership of the majority of the tangible
and intangible assets employed in connection with the Borrowers’ United States
domestic carbon black business.

 

-62-



--------------------------------------------------------------------------------

(b) It will, and will cause each of its Significant Subsidiaries to, maintain,
with financially sound and reputable insurance companies that are not Affiliates
of the Company, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses.

SECTION 5.06 Books and Records; Inspection Rights.

(a) It will, and will cause each of its Subsidiaries to, keep proper books of
record and account in which full, true and correct entries in conformity with
GAAP are made of all financial dealings and transactions in relation to its
business and activities.

(b) It will, and will cause each of its Subsidiaries to, permit any
representatives and independent contractors designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and accounts with its directors, officers and
independent accountants, all at the expense of the Company and at such
reasonable times during normal business hours and not more than once each fiscal
year; provided that if an Event of Default has occurred and is continuing, such
representatives and independent contractors may do any of the foregoing at the
expense of the Company at any time during normal business hours and without
prior notice.

SECTION 5.07 Compliance with Laws. It will, and will cause each of its
Subsidiaries to, comply with all laws, rules and regulations and orders,
injunctions, writs and decrees of any Governmental Authority applicable to it or
its property, except where (a) the failure to do so could not reasonably be
expected to result in a Material Adverse Effect and (b) the requirement to do so
is being contested in good faith by appropriate proceedings diligently
conducted.

SECTION 5.08 Use of Proceeds. The proceeds of the Loans will be used only for
general corporate purposes of the Company and its Subsidiaries in the ordinary
course of business, including Permitted Acquisitions.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated or been cash collateralized or
otherwise secured on terms and conditions reasonably satisfactory to the Issuing
Bank, in each case, without any pending draw, and all LC Disbursements shall
have been reimbursed, each Borrower covenants and agrees with the Lenders that:

SECTION 6.01 Liens. It will not, and will not permit any of its Subsidiaries to,
create, incur, assume or permit to exist any Lien on any property, asset or
revenue now owned or hereafter acquired by it, except:

(a) Permitted Encumbrances;

 

-63-



--------------------------------------------------------------------------------

(b) Liens on any property or asset of the Company or any Subsidiary existing on
the date hereof and set forth in Schedule 6.01; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(c) any Lien existing on any property or asset of a Person prior to the
acquisition thereof by the Company or any Subsidiary or prior to merger or
consolidation of such Person into the Company or any Subsidiary, or existing on
any property or asset of any Person that becomes a Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary; provided that, in
each case, (i) such Lien is not created in contemplation of or in connection
with such acquisition, merger or consolidation or such Person becoming a
Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may;

(d) Liens securing purchase money Indebtedness; provided that (i) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost
or fair market value, whichever is lower, of the property being acquired on the
date of acquisition;

(e) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

(f) leases or subleases granted to others not interfering in any material
respect with the business of the Company or any Subsidiary;

(g) Liens created or deemed to exist in connection with a Securitization
Transaction (including any related filings of any UCC financing statements (or
equivalent filings, registrations or agreements in foreign jurisdictions))
securing Indebtedness in an aggregate amount not to exceed $200,000,000 during
the term of this Agreement, but only to the extent that any such Lien relates to
the applicable property actually sold, contributed, financed or otherwise
conveyed or pledged pursuant to such transaction;

(h) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(i) Liens on commodities subject to any arrangement permitted under
Section 6.03;

(j) Liens securing Indebtedness (for working capital purposes) of any Foreign
Subsidiary, but only to the extent that any such Lien relates to the property or
assets of such Foreign Subsidiary;

(k) Liens arising pursuant to any Swap Agreement;

 

-64-



--------------------------------------------------------------------------------

(l) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this Section, provided that such Indebtedness is not increased and is not
secured by any additional assets;

(m) Liens arising in the ordinary course of business that (i) do not secure
Indebtedness, (ii) do not secure any single obligation exceeding $50,000,000 and
(iii) do not in the aggregate materially detract from the value of the assets of
the Company or any Subsidiary or materially impair the use thereof in the
operation of its business;

(n) Liens on cash collateral created hereunder in favor of any Credit Party; and

(o) Liens not otherwise permitted by the foregoing clauses of this Section
securing Indebtedness in an aggregate principal amount at any time outstanding
not to exceed ten percent (10%) of Consolidated Tangible Net Worth.

SECTION 6.02 Fundamental Changes. It will not, and will not permit any of its
Subsidiaries to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of its assets, or all or substantially all of the Equity
Interests of any Subsidiary (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing:

(a) any Subsidiary (i) may merge with the Company, provided that the Company
shall be the continuing or surviving Person, (ii) may merge with any Designated
Borrower, provided that such Designated Borrower shall be the continuing or
surviving Person, or (iii) that is not a Borrower may merge with or into any
other Subsidiary that is not a Borrower;

(b) any Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Company or to another Subsidiary; provided that if the transferor in such a
transaction is a Borrower, then the transferee must be a Borrower;

(c) the Company may sell, transfer, lease or otherwise dispose of its assets, or
any Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets, so long as the aggregate net book value of all
such assets sold, transferred, leased or otherwise disposed of by the Company
and its Subsidiaries in all transactions occurring from and after the date of
this Agreement shall not exceed an amount equal to twenty-five percent (25%) of
Consolidated Total Tangible Assets, measured as the sum of the percentages for
each such transaction, in each case based upon the Consolidated Total Tangible
Assets as of the end of the most recently completed fiscal year prior to the
applicable sale, transfer, lease or other disposition; and

(d) the Company may sell its supermetals business to Global Advanced Metals Pty.
Ltd. as described in the Company’s report on Form 8-K dated August 25, 2011.

 

-65-



--------------------------------------------------------------------------------

SECTION 6.03 Investments, Loans, Advances, Guarantees and Acquisitions. It will
not, and will not permit any of its Subsidiaries to, make any Investment where
the aggregate consideration for such Investment exceeds $100,000,000, other than
Permitted Investments and Permitted Acquisitions.

SECTION 6.04 Transactions with Affiliates. It will not, and will not permit any
of its Subsidiaries to, enter into any transaction of any kind with any
Affiliate of the Company, whether or not in the ordinary course of business,
other than (a) reasonable and customary fees paid to members of the board of
directors of the Company and its Subsidiaries, (b) transactions otherwise
expressly permitted hereunder between the Company or any Subsidiary and any such
Affiliate or (c) on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate.

SECTION 6.05 Financial Covenants.

(a) It will not permit the Consolidated Leverage Ratio as of the last day of any
Reference Period to be greater than 3.50:1.00.

(b) It will not permit, at any time, the aggregate Indebtedness of all
Subsidiaries (excluding Indebtedness of a Subsidiary owing to a Borrower or to
another Subsidiary) to exceed 30% of Total Capitalization.

(c) It will not permit the Consolidated Interest Coverage Ratio as of the last
day of any Reference Period to be less than 3:00:1.00.

SECTION 6.06 Organization Documents. It will not, and will not permit any of its
Subsidiaries to, amend, modify or change its Organization Documents in any
manner which could materially adversely affect the rights of the Credit Parties
under the Loan Documents.

SECTION 6.07 Use of Proceeds. It will not, and will not permit any of its
Subsidiaries to, use any part of the proceeds of any Loan to be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation of any of the Regulations of the Board
(including Regulations T, U and X), including to purchase or carry margin stock
(within the meaning of Regulation U) other than stock of the Company or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or otherwise;

 

-66-



--------------------------------------------------------------------------------

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) days;

(c) any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect (or in any respect if such representation or warranty is already
qualified by concepts of materiality) when made or deemed made;

(d) (i) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.03(a), 5.06(b) or 5.08 or in Article VI, or
(ii) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01 or 5.02 and such failure shall continue
unremedied for a period of five (5) Business Days after the earlier of any of
the chief executive officer, president or any Financial Officer of the Company
becoming aware of such failure or notice thereof by the Administrative Agent;

(e) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of thirty (30) days after written notice from the Administrative Agent;

(f) the Company or any Significant Subsidiary (i) shall fail to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) in respect of any Indebtedness or Guarantee having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $50,000,000, or (ii) shall fail to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $50,000,000 or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal,

 

-67-



--------------------------------------------------------------------------------

state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Borrower or any
Significant Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed or unstayed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;

(h) any Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(i) any Borrower or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(j) one or more final judgments for the payment of money in an aggregate amount
in excess of $50,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) shall be rendered
against any Borrower or any Subsidiary and (i) the same shall remain
undischarged for a period of ten (10) consecutive days during which execution
shall not be effectively stayed by reason or pending appeal or otherwise, or
(ii) any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of any Borrower or any Subsidiary to enforce any such judgment;

(k) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$50,000,000 from and after the Effective Date;

(l) a Change in Control shall occur; or

(m) any material provisions of any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, shall cease to be in
full force and effect; or any Borrower or any other Person shall contest in any
manner the validity or enforceability of any material provision of any Loan
Document; or any Borrower shall deny that it has any or further liability or
obligation under any material provisions of any Loan Document, or shall purport
to revoke, terminate or rescind any material provision of any Loan Document;

then, and in every such event (other than an event with respect to any Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
written request of the Required Lenders shall, by notice to the Company, take
either or both of the following actions, at the same or different

 

-68-



--------------------------------------------------------------------------------

times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other Obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

Any Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any Subsidiary that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii)

 

-69-



--------------------------------------------------------------------------------

the contents of any certificate, report or other document delivered under any
Loan Document or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document, (iv) the validity, enforceability, effectiveness or genuineness
of any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

-70-



--------------------------------------------------------------------------------

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into the Loan Documents. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon the Loan Documents, any related agreement or
any document furnished thereunder.

ARTICLE IX

Guaranty

In order to induce the Lenders to extend credit to the Designated Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of the Designated Borrowers. The Company further agrees that the due
and punctual payment of such Obligations may be extended or renewed, in whole or
in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any such extension or renewal
of any such Obligation.

The Company waives presentment to, demand of payment from and protest to any
Designated Borrower of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by (a) the failure of
any Credit Party to assert any claim or demand or to enforce any right or remedy
against any Borrower under the provisions of any Loan Document or otherwise,
(b) any extension or renewal of any of the Obligations, (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of any Loan Document or any other agreement, (d) any default, failure
or delay, willful or otherwise, in the performance of any of the Obligations,
(e) any amendment or waiver of any of the Obligations, (f) any law or regulation
of any jurisdiction or any other event affecting any term of the Obligations, or
(g) to the fullest extent permitted by applicable law, any other act, omission
or delay to do any other act which may or might in any manner or to any extent
vary the risk of the Company or otherwise operate as a discharge of a guarantor
as a matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and, to the fullest extent
permitted by applicable law, waives any right to require that any resort be had
by any Credit Party to any balance of any deposit account or credit on the books
of any Credit Party in favor of any Borrower or any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full of all the Obligations), and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability

 

-71-



--------------------------------------------------------------------------------

of any of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise (other than for the indefeasible payment in full of all
the Obligations), in each case, to the fullest extent permitted by applicable
law.

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Credit Party upon the bankruptcy or reorganization of any Borrower or
otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Credit Party may have at law or in equity against the Company by virtue
hereof, upon the failure of any Designated Borrower to pay any Obligation when
and as the same shall become due, whether at maturity, by acceleration, after
notice of prepayment or otherwise, the Company hereby promises to and will, upon
receipt of written demand by any Credit Party, forthwith pay, or cause to be
paid, to such Credit Party in cash an amount equal to the unpaid principal
amount of such Obligations then due, together with accrued and unpaid interest
thereon. The Company further agrees that if payment in respect of any Obligation
shall be due in a Foreign Currency and/or at a place of payment other than New
York and if, by reason of any Change in Law, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Obligation in such currency or at such place of payment shall be impossible or,
in the reasonable judgment of any Credit Party, not consistent with the
protection of its rights or interests, then, at the election of the
Administrative Agent, the Company shall make payment of such Obligation in U.S.
Dollars (based upon the applicable Exchange Rate in effect on the date of
payment) and/or in New York, and shall indemnify the Credit Parties against any
losses or reasonable out-of-pocket expenses that it shall sustain as a result of
such alternative payment.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Designated Borrower arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Obligations.

The parties hereto agree that, notwithstanding anything to the contrary
contained herein, neither the Company nor any of its Subsidiaries shall be
require to provide any guarantee, pledge, or asset support arrangement that
would result in any adverse tax consequences due to the application of
Section 956 of the Code.

ARTICLE X

Miscellaneous

SECTION 10.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

-72-



--------------------------------------------------------------------------------

  (i) if to any Borrower, to the Company at Cabot Corporation, Two Seaport Lane,
Boston, Massachusetts 02210-2019, Attention of Steven J. Delahunt (Telecopy No.
(617) 342-6208);

 

  (ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in U.S. Dollars, to JPMorgan Chase Bank, Loan and Agency Services Group, 10
South Dearborn, 7th Floor, Chicago, Illinois 60603-2003, Attention of Joyce King
(Telecopy No. (888) 292-9533), and (B) in the case of Borrowings denominated in
Foreign Currencies, to J.P. Morgan Europe Limited, 125 London Wall, Floor 09,
London EC2Y 5AJ, United Kingdom, Attention of Manager: Loan Agency (Telecopy
No. 44 207 777 2360);

 

  (iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, Loan and Agency
Services Group, 10 South Dearborn, 7th Floor, Chicago, Illinois 60603-2003,
Attention of Debra Williams (Telecopy No. (312) 385-7098);

 

  (iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, Loan and Agency
Services Group, 10 South Dearborn, 7th Floor, Chicago, Illinois 60603-2003,
Attention of Joyce King (Telecopy No. (888) 292-9533); and

 

  (v) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 10.02 Waivers; Amendments.

(a) No failure or delay by any Credit Party in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Credit Parties hereunder are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such

 

-73-



--------------------------------------------------------------------------------

waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether any Credit Party may have had
notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.21 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender (it being understood and agreed that a waiver of
any condition precedent set forth in Section 4.02 or of any Default is not
considered an increase in Commitments of any Lender), (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, provided, however, that only the consent of the Required
Lenders shall be necessary to amend the provisions with respect to the
application of default rate interest described in Section 2.13(c) and the last
paragraph of Article VII or waive any obligation of any Borrower to pay interest
or fees at such default rate, (iii) postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment (in each case excluding, for the avoidance of doubt, mandatory
prepayments under Section 2.11(c)), or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) release the Company from its obligations under the Loan Documents
without the written consent of each Lender, or (vi) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties to an Incremental Term Loan Amendment,
Incremental Term Loans may be included in the determination of Required Lenders
on substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date); provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be.

SECTION 10.03 Expenses; Indemnity; Damage Waiver.

(a) The Company shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of the Loan Documents and any amendments or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable

 

-74-



--------------------------------------------------------------------------------

out-of-pocket expenses incurred by the Credit Parties, including the reasonable
fees, charges and disbursements of one counsel for any Administrative Agent and
one counsel for all other Credit Parties, in connection with the enforcement or
protection of their rights in connection with any Loan Document, including their
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) The Company shall indemnify each Credit Party and its Related Parties (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties to the Loan Documents of their respective obligations thereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any Subsidiary, or any Environmental
Liability related in any way to the Company or any Subsidiary, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of, or intentional
material breach of its obligations by, such Indemnitee. This Section 10.03(b)
shall not apply with respect to Taxes other than any Taxes that represent losses
or damages arising from any non-Tax claim.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

 

-75-



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 10.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Credit Parties) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Assignee) all
or a portion of its rights and obligations under the Loan Documents (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

(A) the Company, provided that, the Company shall be deemed to have consented to
an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; provided further that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender or an Affiliate of a
Lender; and

(C) the Issuing Bank.

 

  (ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent

 

-76-



--------------------------------------------------------------------------------

otherwise consent, provided that no such consent of the Company shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under the Loan
Documents;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee shall deliver to the Administrative Agent, Withholding Agent
and/or Company, as applicable, any documentation required by Section 2.17(f);
and

(E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

  (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under the Loan
Documents (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under the Loan Documents, such Lender
shall cease to be a party thereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under the Loan Documents that does not comply
with this Section 10.04 shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

 

  (iv)

The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent

 

-77-



--------------------------------------------------------------------------------

  manifest error, and the Borrowers and the Credit Parties shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Company, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

  (v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, any documentation required by
Section 2.17(f), the assignee’s completed Administrative Questionnaire (unless
the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d)
or 9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Assignee, in all or a portion of such Lender’s rights and obligations under the
Loan Documents (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under the Loan Documents
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrowers, the Administrative Agent, the Issuing Bank and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater

 

-78-



--------------------------------------------------------------------------------

payment under Sections 2.15 or 2.17, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(c) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under the Loan Documents to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 10.05 Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to any Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Credit Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration, termination,
cash collateralization or other securing of the Letters of Credit, the
expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees

 

-79-



--------------------------------------------------------------------------------

payable to the Administrative Agent or the Issuing Bank constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or any
other electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Borrower against any of and all the Obligations of such
Borrower now or hereafter existing held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County, Borough of Manhattan and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Credit Party may
otherwise have to

 

-80-



--------------------------------------------------------------------------------

bring any action or proceeding relating to this Agreement against any Borrower
or its properties in the courts of any jurisdiction.

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by applicable law.

(e) Without limiting the foregoing, each Designated Borrower hereby irrevocably
designates the Company, at its address set forth in Section 10.01, as the
designee, appointee and agent of such Designated Borrower to receive, for and on
behalf of such Designated Borrower, service of process in such respective
jurisdictions in any legal action or proceeding with respect to this Agreement
or any other Loan Document.

SECTION 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12 Confidentiality.

(a) Each Credit Party agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this

 

-81-



--------------------------------------------------------------------------------

Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (vii) with the consent of the Company or
(viii) to the extent such Information (A) becomes publicly available other than
as a result of a breach of this Section or (B) becomes available to any Credit
Party on a nonconfidential basis from a source other than any Borrower. For the
purposes of this Section, “Information” means all information received from any
Borrower relating to such Borrower or its business, other than any such
information that is available to any Credit Party on a nonconfidential basis
prior to disclosure by such Borrower; provided that, in the case of information
received from such Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

SECTION 10.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding

 

-82-



--------------------------------------------------------------------------------

such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 10.14 USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the names and
addresses of the Borrowers and other information that will allow such Lender to
identify the Borrowers in accordance with the Act.

[Signature Pages Follow]

 

-83-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CABOT CORPORATION, as the Company and a Borrower By:   /s/ Patrick M. Prevost  

Name: Patrick M. Prevost

Title: President and Chief Executive Officer

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank and a Lender
By:   /s/ D. Scott Farquhar  

Name: D. Scott Farquhar

Title: SrVP & Credit Executive

 

Citibank, N.A., as a Lender By:   /s/ Shannon Sweeney  

Name: Shannon Sweeney

Title: Vice President

 

Bank of America, N.A., as a Lender By:   /s/ Christopher S. Allen  

Name: Christopher S. Allen

Title: Senior Vice President

 

Bank of America, N.A., as an LC Issuer By:   /s/ Christopher S. Allen  

Name: Christopher S. Allen

Title: Senior Vice President

 

-84-



--------------------------------------------------------------------------------

Mizuho Corporate Bank, Ltd. as a Lender By:   /s/ Leon Mo  

Name: Leon Mo

Title: Authorized Signatory

 

HSBC Bank, USA, N.A., as a Lender By:   /s/ Elise M. Russo  

Name: Elise M. Russo

Title: Global Relationship Manager

 

TD BANK, NA., as a Lender By:   /s/ Alan Garson  

Name: Alan Garson

Title: Executive Director

 

Goldman Sachs Bank USA, as a Lender By:   /s/ Rebecca Kratz  

Name: Rebecca Kratz

Title: Authorized Signatory

 

RBS CITIZENS, N.A., as a Lender By:   /s/ Stephen F. O’Sullivan  

Name: Stephen F. O’Sullivan

Title: Senior Vice President

 

U.S.Bank, N.A., as a Lender By:   /s/ Michael P. Dickman  

Name: Michael P. Dickman

Title: Vice President

 

BANK OF CHINA, NEW YORK BRANCH, as a Lender By:   /s/ Shiqiang Wu  

Name: Shiqiang Wu

Title: General Manager

 

-85-



--------------------------------------------------------------------------------

Schedule 1.01A– Existing Letters of Credit

 

Issuer

   LC Number   

Beneficiary

   Amount      Expiry

Bank of America

   50015142    INSURANCE COMMISSIONER OF WEST    USD 750,000       May 3, 2012

Bank of America

   50054319    U.S. NUCLEAR REGULATORY COMMISSION    USD  5,740,722      
July 31, 2012

Bank of America

   64015909    COMMONWEALTH OF PENNSYLVANIA    USD 4,370,220      
April 27, 2012

Bank of America

   64015912    NEW JERSEY DEPARTMENT OF    USD 248,425       February 1, 2012

Bank of America

   64015914    PENNSYLVANIA DEPT OF ENVIRONMENTAL    USD 2,822,710       August
5, 2012

Bank of America

   01232536    INSURANCE COMPANY OF NORTH AMERICA    USD 7,848,330       October
1, 2011

Bank of America

   64015905    NATIONAL UNION FIRE INSURANCE    USD 542,000      
September 29, 2011

Bank of America

   64015910    NATIONAL UNION FIRE INSURANCE    USD 1,735,000       September
30, 2011

Bank of America

   01232654    INDEMNITY INSURANCE COMPANY    USD 4,368,690       October 1,
2011



--------------------------------------------------------------------------------

Schedule 2.01 – Commitments

 

Lender

   Commitment      Initial Applicable
Percentage  

JPMorgan Chase Bank, N.A.

   $ 90,000,000         16.363636363 % 

Citibank, N.A.

   $ 90,000,000         16.363636363 % 

Bank of America, N.A.

   $ 60,000,000         10.909090909 % 

Mizuho Corporate Bank, Ltd.

   $ 60,000,000         10.909090909 % 

HSBC Bank USA, N.A.

   $ 50,000,000         9.090909091 % 

TD Bank, N.A.

   $ 50,000,000         9.090909091 % 

Goldman Sachs Bank USA

   $ 40,000,000         7.272727273 % 

RBS Citizens, N.A.

   $ 40,000,000         7.272727273 % 

U.S. Bank, N.A.

   $ 40,000,000         7.272727273 % 

Bank of China, New York Branch

   $ 30,000,000         5.454545455 %    

 

 

    

 

 

 

Total

   $ 550,000,000         100 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 2.23 – Designated Borrowers

None.



--------------------------------------------------------------------------------

Schedule 6.01 – Existing Liens

 

Filing Date

   Type    Jurisdiction    File #   

Secured Party

   Collateral Description

11/5/2001

9/19/2006

9/19/2006

7/19/2011

7/19/2011

   UCC-1
Assignment
Continuation
Amendment
Continuation    DE    11602205


63219417

63221983

2011 2775560
2011 2776543

  

Safeco Credit Co. Inc.

Sage Capital Corporation

Sage Capital Corporation

Sage Capital Corporation

Sage Capital Corporation

   Certain Equipment

6/10/2005

5/13/2010

   UCC-1
Continuation    DE    51797852
2010 1675622   

Air Liquide Industrial US LP

Air Liquide Industrial US LP

   Certain Equipment

9/19/2006

   UCC-1    DE    63234655    Air Liquide Industrial U.S LP    Certain Equipment

6/6/2007

   UCC-1    DE    2007 2117777    Herc Exchange, LLC    Certain Equipment

7/13/2007

   UCC-1    DE    2007 2647039    Herc Exchange, LLC    Certain Equipment

7/9/2008

   UCC-1    DE    2008 2344461    Toyota Motor Credit Corporation    Certain
Equipment

8/11/2008

   UCC-1    DE    2008 2735700    Toyota Motor Credit Corporation    Certain
Equipment

8/28/2008

   UCC-1    DE    2008 2933693    Toyota Motor Credit Corporation    Certain
Equipment

3/20/2009

   UCC-1    DE    2009 0898558    Air Liquide Industrial U.S. LP    Certain
Equipment

8/4/2010

   UCC-1    DE    2010 2712812    Hewlett-Packard Financial Services Company   
Certain Equipment

11/30/2010

   UCC-1    DE    2010 4181594    Toyota Motor Credit Corporation    Certain
Equipment

12/13/2010

   UCC-1    DE    2010 4397695    Toyota Motor Credit Corporation    Certain
Equipment



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

  Assignor:   [                    ]

2.

  Assignee:   [                    ]     [and, if applicable, is an
Affiliate/Approved Fund of [identify Lender]1]

3.

  Borrower(s):   CABOT CORPORATION and certain of its Subsidiaries

4.

  Administrative Agent:  

JPMorgan Chase Bank, N.A.,

as the administrative agent under the Credit Agreement

5.

 

Credit Agreement:

  The $550,000,000 Credit Agreement dated as of August 26, 2011, among CABOT
CORPORATION and certain of its Designated Subsidiaries, as Borrowers, the
Lenders parties thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent,
Swingline Lender and Issuing Bank

 

 

1 

Select as applicable.

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of

Commitment/Loans

for all Lenders

   Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans2  

$

   $           %   

Effective Date: [            ], 20[    ] [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

Name:

 

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

Name:

 

Title:

 

 

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans of
all Lenders thereunder.

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

 

 

Name:

 

Title:

 

[Consented to:]4

JPMORGAN CHASE BANK, N.A.,

as [Swingline Lender] [Issuing Bank]

By:

 

 

Name:

 

Title:

 

[Consented to:]5

CABOT CORPORATION

By:

 

 

Name:

 

Title:

 

 

 

3 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 

To be added only if the consent of the Swingline Lender and/or Issuing Bank is
required by the terms of the Credit Agreement.

5 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

Exhibit A – Page 3



--------------------------------------------------------------------------------

ANNEX 1

CABOT CORPORATION

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and it is experienced in acquiring assets
of such type, (v) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01(a) and 5.01(b) thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, (vi) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are incidental thereto, (vii) if it is a
Non-U.S. Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee, and (viii) if it is a U.S. Lender
or Non-U.S. Lender, agrees that it shall deliver such other documentation as is
reasonably required by the Administrative Agent pursuant to Section 2.17 of the
Credit Agreement; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and

 

Exhibit A – Page 4



--------------------------------------------------------------------------------

information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit A – Page 5



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF US TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of August 26, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cabot Corporation, a Delaware corporation (the “Company”),
certain of its Subsidiaries from time to time party thereto (each a “Designated
Borrower” and together with the Company, the “Borrowers”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), Swingline Lender and Issuing Bank.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10
percent shareholder” of the Company or any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Company or any Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a United States
trade or business.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

Name:

 

Title:

 

Date:

 

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

FORM OF US TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of August 26, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cabot Corporation, a Delaware corporation (the “Company”),
certain of its Subsidiaries from time to time party thereto (each a “Designated
Borrower” and together with the Company, the “Borrowers”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), Swingline Lender and Issuing Bank.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its partners/members are the sole
beneficial owners of such Loan(s) (as well as any promissory note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement, neither the undersigned nor any of its partners/members is a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members is a “10 percent shareholder” of the
Company or any Borrower within the meaning of Section 881(c)(3)(B) of the Code,
(v) none of its partners/members is a “controlled foreign corporation” related
to the Company or any Borrower as described in Section 881(c)(3)(C) of the Code,
and (vi) the interest payments in question are not effectively connected with
the undersigned’s or its partners/members’ conduct of a United States trade or
business.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Company and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

Name:

 

Title:

 

Date:

 

 

Exhibit B – Page 2



--------------------------------------------------------------------------------

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of August 26, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cabot Corporation, a Delaware corporation (the “Company”),
certain of its Subsidiaries from time to time party thereto (each a “Designated
Borrower” and together with the Company, the “Borrowers”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), Swingline Lender and Issuing Bank.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” of the Company or any Borrower within
the meaning of Section 881(c)(3)(B) of the Code, (iv) it is not a “controlled
foreign corporation” related to the Company or any Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a United States
trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:   Date:  

 

Exhibit B – Page 3



--------------------------------------------------------------------------------

FORM OF US TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of August 26, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cabot Corporation, a Delaware corporation (the “Company”),
certain of its Subsidiaries from time to time party thereto (each a “Designated
Borrower” and together with the Company, the “Borrowers”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), Swingline Lender and Issuing Bank.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a “10
percent shareholder” of the Company or any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (v) none of its partners/members is a
“controlled foreign corporation” related to the Company or any Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a United States trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:   Date:  

 

Exhibit B – Page 4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF DESIGNATED BORROWER REQUEST

AND ASSUMPTION AGREEMENT

Date:             ,     

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.23(b) of that certain Credit Agreement, dated as of
August 26, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Cabot Corporation, a Delaware corporation
(the “Company”), certain of its Subsidiaries from time to time party thereto
(each a “Designated Borrower” and together with the Company, the “Borrowers”),
the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”), Swingline Lender and Issuing Bank. All capitalized
terms used in this Designated Borrower Request and Assumption Agreement and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

Each of                      (the “Additional Designated Borrower”) and the
Company hereby confirms, represents and warrants to the Administrative Agent and
the Lenders that the Additional Designated Borrower is a Subsidiary of the
Company.

The documents required to be delivered to the Administrative Agent under
Sections 2.23 and 4.03 of the Credit Agreement will be furnished to the
Administrative Agent in accordance with the requirements of the Credit
Agreement.

The parties hereto hereby confirm that with effect from the date hereof, the
Additional Designated Borrower shall have obligations, duties and liabilities
toward each of the other parties to the Credit Agreement identical to those
which the Additional Designated Borrower would have had if the Additional
Designated Borrower had been an original party to the Credit Agreement as a
Borrower. The Additional Designated Borrower confirms its acceptance of, and
consents to, all representations and warranties, covenants, and other terms and
provisions of the Credit Agreement.

The parties hereto hereby request that the Additional Designated Borrower be
entitled to receive Loans under the Credit Agreement, and understand,
acknowledge and agree that neither the Additional Designated Borrower nor the
Company on its behalf shall have any right to request any Loans for its account
unless and until the date five Business Days after the effective date designated
by the Administrative Agent in a Designated Borrower Notice delivered to the
Company and the Lenders pursuant to Section 2.23(b of the Credit Agreement.

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE SATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

[ADDITIONAL DESIGNATED BORROWER] By:  

 

Title:   CABOT CORPORATION By:  

 

Title:  

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF DESIGNATED BORROWER NOTICE

Date:             ,         

 

To: Cabot Corporation and

[applicable Designated Borrower]

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to
Section 2.23(b) of that certain Credit Agreement, dated as of August 26, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cabot Corporation, a Delaware corporation (the “Company”),
certain of its Subsidiaries from time to time party thereto (each a “Designated
Borrower” and together with the Company, the “Borrowers”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), Swingline Lender and Issuing Bank. All capitalized
terms used in this Designated Borrower Notice and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies the Company and the Lenders that
effective as of [            ], 20[    ], [                    ] shall
constitute a Designated Borrower for purposes of the Credit Agreement and may
receive Loans for its account on the terms and conditions set forth in the
Credit Agreement; provided that, pursuant to Section 2.23(b) of the Credit
Agreement, no Borrowing Request may be submitted on behalf of such Designated
Borrower until the date that is five (5) Business Days after the effective date
set forth in this paragraph.

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

Title:  

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

EXHIBIT E

Mandatory Cost

 

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with (a) the requirements
of the Bank of England and/or the Financial Services Authority (or, in either
case, any other authority which replaces all or any of its functions) or (b) the
requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Company or any Lender, deliver to the Company or such Lender, as
the case may be, a statement setting forth the calculation of any Mandatory
Cost.

 

3. The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 

4. The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a sterling Loan:

 

AB + C(B – D) + E × 0.01  

 

per cent, per annum

100 – (A + C)  

 

  (b) in relation to a Loan in any currency other than sterling:

 

E × 0.01  

 

per cent, per annum

300  

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c)) payable for the relevant Interest Period
on the Loan.

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Exhibit:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 

  (c) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (e) “Participating Member State” means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union;

 

  (f) “Reference Banks” means, in relation to Mandatory Cost, the principal
offices in the United Kingdom of each Lender with a Eurocurrency Payment Office
in the United Kingdom;

 

  (g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules; and

 

  (h) “Unpaid Sum” means any sum due and payable but unpaid by the Company or
any Borrower under the Loan Documents.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

Exhibit E – Page 2



--------------------------------------------------------------------------------

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Facility Office; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Facility Office.

 

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Exhibit in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 

13.

The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and notify to all parties hereto any
amendments which are required to be made

 

Exhibit E – Page 3



--------------------------------------------------------------------------------

  to this Exhibit in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

 

Exhibit E – Page 4



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 26, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cabot Corporation, a Delaware corporation (the “Company”),
certain of its Subsidiaries from time to time party thereto (each a “Designated
Borrower” and together with the Company, the “Borrowers”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), Swingline Lender and Issuing Bank.

The undersigned Financial Officer hereby certifies as of the date hereof that
he/she is the                     of the Company, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. [Attached hereto as Schedule 1 are the][The] year-end audited financial
statements required by Section5.01(a) of the Agreement for the fiscal year of
the Company ended as of the Financial Statement Date set forth above, together
with the report and opinion of an independent public accountant required by such
section [have been electronically delivered to the Administrative Agent pursuant
to the terms of Section 5.01 of the Agreement].

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. [Attached hereto as Schedule 1 are the][The] unaudited financial statements
required by Section 5.01(b) of the Agreement for the fiscal quarter and the then
elapsed portion of the fiscal year of the Company ended as of the Financial
Statement Date set forth above [have been electronically delivered to the
Administrative Agent pursuant to the terms of Section 5.02 of the Agreement].
Such financial statements fairly present in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes.

 

Exhibit F – Page 1



--------------------------------------------------------------------------------

2.

[select one:]

[The Company and each other Borrower performed and observed each covenant and
condition of the Loan Documents applicable to it, and no Default or Event of
Default has occurred and is continuing.]

—or—

[The following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status:]

3. The representations and warranties of the Borrowers set forth in the Loan
Documents (other than the representations and warranties set forth in Sections
3.04(b), 3.05 and 3.09 of the Credit Agreement) are true and correct in all
material respects (or in all respects if the applicable representation or
warranty is already qualified by concepts of materiality) on and as of the date
hereof.

4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,         .

 

CABOT CORPORATION By:  

 

Name:

Title:

 

Exhibit F – Page 2



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.       Section 6.05(c) – Consolidated Interest Coverage Ratio.

  

A.     Consolidated EBITDA for four consecutive fiscal quarters ending on above
date (“Reference Period”):

        

1.      Consolidated Net Income for Reference Period:

   $                

2.      Consolidated Interest Charges for Reference Period:

   $                

3.      Provision for Federal, state, local and foreign income taxes for
Reference Period:

   $                

4.      amortization expense for Reference Period

   $                

5.      depreciation expense for Reference Period:

   $                

6.      other non-cash charges for Reference Period:

   $                

7.      non-cash income or gains (including income tax benefits):

   $                

8.      Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 – 7)6:

   $                

B.      cash portion of Consolidated Interest Charges for Reference Period:

   $                

C.      Consolidated Interest Coverage Ratio (Lines I.A.8 ÷ Line I.B):

                  to 1.0   

II.      Section 6.05(a) – Consolidated Leverage Ratio.

  

A.     Consolidated Total Debt:

   $                

B.     Consolidated EBITDA for Reference Period (See Line I.A.8 above):

   $                

C.     Consolidated Leverage Ratio (Line II.A ÷ II.B):

                  to 1.0   

 

6 

Additions to Consolidated Net Income are to be made without duplication and to
the extent deducted from revenues in determining such Consolidated Net Income,
and subtractions are to the extent included in Consolidated Net Income.

 

Exhibit F – Page 3



--------------------------------------------------------------------------------

III.    Section 6.05(b) – Total Indebtedness of Subsidiaries to Total
Capitalization.     

A.     Total Indebtedness of Subsidiaries:

   $            

B.     Total Capitalization:

   $            

C.     Ratio of Total Indebtedness of Subsidiaries to Total Capitalization (Line
III.A ÷ Line III.B):

               %

 

Exhibit F – Page 4



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
August 26, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Cabot Corporation, a Delaware corporation
(the “Company”), certain of its Subsidiaries from time to time party thereto
(each a “Designated Borrower” and together with the Company, the “Borrowers”),
the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”), Swingline Lender and Issuing Bank. Capitalized
terms used herein and not defined herein shall have the meanings defined in the
Credit Agreement.

W I T N E S S E T H

WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Commitments and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the aggregate Commitments] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.21; and

WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Company and the Administrative Agent this
Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Commitment increased by $[        ], thereby making the aggregate amount of its
total Commitments equal to $[        ]] [and] [participate in a tranche of
Incremental Term Loans with a commitment amount equal to $[        ] with
respect thereto].

 

2. The Company hereby represents and warrants that on the proposed date of the
effectiveness of the increase in the aggregate Commitments and/or Incremental
Term Loan contemplated hereby, (A) the conditions set forth in paragraphs
(a) and (b) of Section 4.02 of the Credit Agreement are and shall be satisfied
both before and immediately after giving effect to such increase in the
aggregate Commitments and/or Incremental Term Loan and (B) the Company is and
shall be in pro forma compliance with the leverage covenant set forth in
Section 6.05(a) of the Credit Agreement as determined in the manner required by
Section 2.21 of the Credit Agreement.

 

Exhibit G – Page 1



--------------------------------------------------------------------------------

3. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

4. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:  

 

Name:

Title:

Accepted and agreed to as of the date first written above:

CABOT CORPORATION

 

By:

 

 

Name:

Title:

Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

By:

 

 

Name:

Title:

 

Exhibit G – Page 2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated             , 20     (this “Supplement”), to
the Credit Agreement, dated as of August 26, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Cabot
Corporation, a Delaware corporation (the “Company”), certain of its Subsidiaries
from time to time party thereto (each a “Designated Borrower” and together with
the Company, the “Borrowers”), the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”), Swingline
Lender and Issuing Bank. Capitalized terms used herein and not defined herein
shall have the meanings defined in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.21 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, and, except
in the case of an Incremental Term Loan, the Swingline Lender and the Issuing
Bank, by executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

  1. The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[        ]] [and] [a commitment with respect to Incremental Term Loans
of $[        ]].

 

  2.

The undersigned Augmenting Lender (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and it is experienced in acquiring assets
of such type, (v) it has received a copy of the Credit Agreement, together with
copies

 

Exhibit H – Page 1



--------------------------------------------------------------------------------

  of the most recent financial statements delivered pursuant to Section 5.01(a)
and 5.01(b) thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, (vi) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement or any
other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto, (vii) if it is a Non-U.S. Lender, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee, and (viii) if it is a U.S. Lender or Non-U.S. Lender, agrees that
it shall deliver such other documentation as is reasonably required by the
Administrative Agent pursuant to Section 2.17 of the Credit Agreement; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

  3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[                    ]

 

  4. The Company hereby represents and warrants that on the proposed date of the
effectiveness of the increase in the aggregate Commitments and/or Incremental
Term Loan contemplated hereby, (A) the conditions set forth in paragraphs
(a) and (b) of Section 4.02 of the Credit Agreement are and shall be satisfied
both before and immediately after giving effect to such increase in the
aggregate Commitments and/or Incremental Term Loan and (B) the Company is and
shall be in pro forma compliance with the leverage covenant set forth in
Section 6.05(a) of the Credit Agreement as determined in the manner required by
Section 2.21 of the Credit Agreement.

 

  5. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

  6. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

Exhibit H – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER]

By:

 

 

Name:

Title:

Accepted and agreed to as of the date first written

above:

 

CABOT CORPORATION By:  

 

Name:

Title:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

Name:

Title:

[JPMORGAN CHASE BANK, N.A.,

as Swingline Lender and Issuing Bank]

By:  

 

Name:

Title:

 

Exhibit H – Page 3